Exhibit 10.1
(MORGAN STANLEY LOGO) [g18229g1822900.gif]
MORGAN STANLEY & CO.
INCORPORATED
Commodity Futures Account
Documents
Booklet 1 of 2





--------------------------------------------------------------------------------



 



IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT
OR ESTABLISHING A NEW CUSTOMER RELATIONSHIP
To help the U.S. Government prevent the funding of terrorism and money
laundering activities, federal law requires all U.S. financial institutions to
obtain, verify, and record information that identifies each customer that opens
an account.
What this means: When entering into a new customer relationship with Morgan
Stanley, the firm will ask for your name, address, date of birth (as
applicable), and other identification information. This information will be used
to verify your identity. As appropriate, the firm may, in its discretion, ask
for additional documentation or information. If all required documentation or
information is not provided, Morgan Stanley may be unable to open an account or
establish a relationship with you.





--------------------------------------------------------------------------------



 



COMMODITY FUTURES ACCOUNT APPLICATION
Please complete all of the following information
(attach continuation pages if necessary)
All Fields Mandatory

I.   Customer Name/Mailing Address for all Notices and Statements

Legal Name of Customer (name of account owner):  
Customer’s Legal Address (address of organization):  
 
Telephone: (     )              Facsimile: (     ) 
Principal Business of Customer: 
Organized Under the Laws of (country of organization):  
U.S. Soc. Sec./Tax I.D. No.:  
Non-U.S. Government Issued I.D. No. and Type of I.D.:  
Name of Trustee (if organized as a Trust):  
Recipient and Mailing Address for Duplicate Statements: (If additional space is
needed, please attach a separate page)
 
 

II.   Financial Statement

Enclose copy of most recent audited/unaudited financial statement (required for
credit review)

Prime Brokerage Account number (if Prime Brokered with Morgan Stanley).

III.   Customer Designation (check all that apply, at least one item must be
checked)

         
o       Bank
  o       Partnership    
o       Commodity Pool
  o       Insurance Company   o       State or Municipal Pension Plan
o       Corporation
  o       LLC   o       Trust
o       Endowment
  o       LLP   o       Other:                                          
o       ERISA
  o       Mutual Fund    

IV.   Evidence of Authorization

Please provide a copy of the following applicable document showing Customer’s
authority to trade futures:

     
Corporation
  -     Corporate Resolution
LLC
  -     Operating Agreement
LLP
  -     Partnership Agreement
Partnership
  -     Partnership Agreement
Trust
  -     Trust Agreement
Mutual Fund
  -     Prospectus and SAI

Commodity Pool, ERISA, Bank, Insurance Company and other account types please
contact Morgan Stanley regarding required documentation.

V.   Third Party Advisor

Are you giving discretionary authority over your account to a third-party
advisor? o Yes o No
If yes, you must complete the Discretionary Trading Authorization and the
Advisor must sign the Representations of Advisor (both on page 3 attached) and
such other evidence of authority as requested by Morgan Stanley.

     
Name of Third Party Advisor:
     
 
Advisor’s U.S. Soc. Sec./Tax ID Number
     
 
Non-U.S. government issued ID Number:
     
 
Advisor’s Mailing Address:
     
 

- 1 -



--------------------------------------------------------------------------------



 



VI.   Account Designation (Check one)

  o   Speculative. All orders placed by Customer for the Account will represent
speculative transactions.     o   Hedge. Except with prior written notice to the
contrary by Customer to Morgan Stanley, all orders placed by Customer for the
Account will represent bona fide hedging transactions as defined in CFTC
Regulation §1.3(z).         If orders placed for the Account represent hedging
transactions, please complete Section 10 (o) (i) of the Commodity Futures
Customer Agreement. Failure to choose one of the above will designate the
Account as Speculative.     o   For Customers Resident in Canada: Hedger. Except
with prior written notice to the contrary by Customer to Morgan Stanley, all
orders placed by Customer for the Account will represent hedger trades as
defined under the Ontario Commodity Futures Act (Canada).

VII.   Information to be used by Morgan Stanley to prepare CFTC Form 102 upon
regulatory demand   (a)   Contact person with control over trading in the
Account

      Name:           Office Address:  


 
        Occupation:      Office Telephone: (      ) 

(b)   List any other commodity futures accounts at Morgan Stanley which are
traded by the persons trading this Account: (If none, check here o)        
 
  (c)   List any other persons or entities (“beneficial owners”) having a
financial interest of 10% or more in this Customer/Account: (If none, check here
o)        
 
  (d)   List any other futures accounts at Morgan Stanley in which this Customer
or any of its controlling persons or beneficial owners holds a financial
interest of 10% or more: (If none, check here o)  


 
     
 
  VIII.   Customer Representations       The Customer has reviewed the
registration requirements of the Commodity Exchange Act, as amended (the Act”),
and the membership requirements of the National Futures Association (“NFA”)
relating to commodity pool operators and commodity trading advisors, and the
Customer, or as applicable Customer’s sponsor: (Please check one)

  o   does not engage in activities requiring registration under the Act;     o
  is appropriately registered with the Commodity Futures Trading Commission
(“CFTC”) and are members of the NFA; or     o   is exempt from CFTC registration
requirements and has filed all notices of eligibility and other documents
necessary in connection therewith.

IX.   Individual customers please complete the Commodity Futures Account
Application — Individual Customer Application Annex included with these
documents.

- 2 -



--------------------------------------------------------------------------------



 



** PLEASE COMPLETE ONLY IF YOU HAVE ENGAGED A **
THIRD PARTY ADVISOR TO DIRECT YOUR ACCOUNT
DISCRETIONARY TRADING AUTHORIZATION
The undersigned Customer hereby authorizes
                                         (the Advisor”) as its agent and
attorney-in-fact to purchase, sell (including short sales) and trade in
commodities, commodity futures, option and forward contracts thereon and
interests therein (including exchange for physical transactions), on margin or
otherwise, in accordance with Morgan Stanley & Co. Incorporated’s (“Morgan
Stanley”) terms and conditions for the Customer’s account and risk and in the
Customer’s name or number on Morgan Stanley’s books. The Customer hereby
confirms it has received a copy of Advisor’s disclosure document or has received
a written statement from Advisor explaining why the Advisor is not required to
provide a disclosure document.
This authorization is in addition to (and in no way limits or restricts) any
rights which Morgan Stanley may have under the Morgan Stanley Commodity Futures
Customer Agreement executed by the Customer and any other agreement or
agreements between Morgan Stanley and the Customer.
This authorization may be terminated by the Customer at any time as of the
actual receipt by Morgan Stanley of written notice of termination. Termination
of this authorization shall not affect any liability in any way resulting from
transactions initiated prior to such termination. This authorization and
indemnity shall inure to Morgan Stanley’s benefit and that of Morgan Stanley’s
successors and assigns.

               
(Name of Customer – Please Print)
       
 
             
(Signature)
  (Date)    
 
             
(Name & Title – Please Print)
       

REPRESENTATIONS OF ADVISOR
The undersigned Advisor acknowledges that it has been designated as Customer’s
agent and attorney-in-fact pursuant to the Discretionary Trading Authorization.
In this regard, the Advisor hereby represents and warrants to Morgan Stanley &
Co. Incorporated that: (a) the Advisor has reviewed the registration
requirements of the Commodity Exchange Act, as amended, and the National Futures
Association relating to commodity pool operators and commodity trading advisors
and is either appropriately registered with the CFTC and a member of the
National Futures Association or exempt or excluded from CFTC registration
requirements; and (b) if required, the Advisor has provided and will continue to
provide Customer with an explanation of the nature and risks of the strategies
to be used in connection with all transactions, to be executed for Customer’s
Account; and (c) if required, the Advisor has provided Customer with a copy of
its most recent CFTC Disclosure Document, or has provided Customer with a
written explanation of the reason why it is not required to deliver a Disclosure
Document to Customer.

               
(Name of Advisor — Please Print)
       
 
             
(Signature)
  (Date)    
 
             
(Name & Title — Please Print)
       

- 3 -



--------------------------------------------------------------------------------



 



COMMODITY FUTURES CUSTOMER AGREEMENT
This Commodity Futures Customer Agreement (“Agreement”) between Morgan Stanley &
Co. Incorporated (“Morgan Stanley”) and the customer named below (“Customer”)
shall govern the purchase and sale by Morgan Stanley of commodity futures
contracts, options thereon, and interests therein including, without limitation,
exchange for physical transactions, exchange for swap transactions and block
trades and to the extent not governed by any other agreement between the
parties, commodities delivered as a result of the settlement thereof
(collectively, “Contracts”) for the account and risk of Customer through one or
more accounts, including reactivated accounts, carried by Morgan Stanley on
behalf and in the name of Customer (collectively, the “Account”).

1.   Applicable Law. The Account and all Contracts, transactions and agreements
in respect of the Account shall be subject to all applicable U.S. or non-U.S.,
Federal, state, provincial, exchange, clearing house and self-regulatory
organization laws, rules, regulations and interpretations and custom and usage
of the trade. All such rules, regulations, interpretations, custom and usage, as
in effect from time to time, are hereinafter collectively referred to as
“Applicable Law.”

2.   Customer’s Representations and Warranties. At the time of entering into
this Agreement and again upon the entry into any Contracts or transactions under
this Agreement, Customer represents and warrants that (a) Customer has full
right, power and authority to enter into this Agreement, and the person
executing this Agreement on behalf of Customer is authorized to do so; (b) this
Agreement is binding on Customer and enforceable against Customer in accordance
with its terms; (c) Customer may lawfully establish and open the Account for the
purpose of effecting purchases and sales of Contracts through Morgan Stanley;
(d) performance of this Agreement and of transactions entered into pursuant to
this Agreement will not violate any Applicable Law to which Customer is subject
or any agreement to which Customer is subject or a party; (e) performance of
this Agreement and of transactions entered into pursuant to this Agreement will
comply with the Customer’s Constitutive Documents; and (f) all of Customer’s
information in the Account Application preceding this Agreement (which
Application and the information contained therein hereby is incorporated into
this Agreement) is true and correct in all material respects and Customer shall
promptly notify Morgan Stanley of any material change in such information.
“Constitutive Documents” means any (i) incorporating documents, including any
articles of incorporation or unanimous shareholders’ agreement, (ii) partnership
agreement, (iii) trust deed, agreement or declaration, (iv) by-laws, (v) plan
documents, including any statement of investment policies and procedures, in the
case of an employee benefit plan, pension plan or master trust in which the
assets of a pension plan are invested, and (vi) prospectus or offering
memorandum and annual information form, all as applicable, and as amended,
replaced, or supplemented from time to time, together with any attachments,
schedules, exhibits and documents incorporated by reference.

3.   Payment Obligations Of Customer. Customer shall pay Morgan Stanley upon
demand (a) all brokerage charges, give-up fees, commissions and service fees as
Morgan Stanley and Customer may from time to time agree; (b) all exchange,
clearing house, National Futures Association (“NFA”) or clearing member fees or
charges; (c) any tax imposed on such transactions by any competent taxing
authority; (d) the amount of any trading losses in the Account; (e) any debit
balance or deficiency in the Account; (f) interest on any debit balances or
deficiencies in the Account, at the overnight rate customarily charged by Morgan
Stanley, together with costs and reasonable attorneys’ fees incurred in
collecting any such debit balance or deficiency; and (g) any other amounts owed
by Customer to Morgan Stanley with respect to the Account or any transactions
therein.   4.   Customer’s Events Of Default; Morgan Stanley’s Remedies.

  (a)   Events of Default. As used herein, any of the following is an “Event of
Default”:

  (i)   the commencement of a proceeding under any bankruptcy, insolvency,
arrangement or reorganization regime existing under Applicable Law, or the
filing of a petition for the appointment of a receiver by or against Customer,
an assignment made by Customer for the benefit of creditors, an admission in
writing by Customer that it is insolvent or is unable to pay its debts when they
mature, or the suspension by the Customer of its usual business or any material
portion thereof;

- 4 -



--------------------------------------------------------------------------------



 



  (ii)   the issuance of any warrant or order of attachment against the Account
or the levy of a judgment against the Account;     (iii)   if Customer is an
employee benefit plan or other pension fund (or administrator or trustee of such
a plan, fund or master trust in which the fund assets are invested), (A) any
step is taken by the Customer, any governmental authority or body or regulator,
or other person to terminate, wind-up or liquidate Customer, the fund or the
plan, in whole or in part; (B) any event or condition occurs or exists that
would entitle any court or regulator to require the termination, wind-up or
liquidation of the Customer, the fund or the plan, in whole or in part, or the
termination or close-out of any Contract; (C) the Customer is unable to pay
benefits under the relevant employment or pension benefit plan when due; (D) the
Customer or any other person does anything or takes any action or step to merge,
consolidate or combine the fund with any other pension fund or its assets,
whereby assets are transferred from the fund or are to become available for the
payment of any liabilities of the other fund without the consent of Morgan
Stanley;     (iv)   if Customer is a trust or investment fund, (A) any step is
taken by the Customer, any governmental authority or body or regulator, or other
person to terminate, wind-up or liquidate Customer or the fund; (B) any event or
condition occurs or exists that would entitle any court or regulator to require
the termination, wind-up or liquidation of the Customer or the fund or to issue
a cease trade order in respect of the Customer (including a suspension of
redemptions by unit holders or limited partners of the fund), in whole or in
part, or the termination or close-out of any Contract; (C) the Customer or any
other person does anything or takes any action or step to merge, consolidate or
combine the fund with any other fund or its assets, whereby assets are
transferred from the fund or are to become available for the payment of any
liabilities of the other fund without the consent of Morgan Stanley;     (v)  
the failure by Customer to deposit or maintain margins, to pay required
premiums, or to make payments required by Section 3 hereof;     (vi)   if Morgan
Stanley determines that any material representation or warranty made by Customer
to Morgan Stanley is untrue or inaccurate; or     (vii)   the failure by
Customer to perform, in any material respect, its other obligations hereunder.

  (b)   Remedies. Upon the occurrence of an Event of Default, Morgan Stanley
shall have the right, in addition to any other remedy available to Morgan
Stanley at law or in equity, to liquidate any or all open Contracts held in or
for the Account (including without limitation, through the use of exchange for
physical transactions, exchange for swaps transactions, block trades or any
other means), set-off or calculate any net amount owing with respect to any or
all Contracts, apply any cash margin to any amount owed by Customer to Morgan
Stanley, sell any or all of the securities or other property of Customer held by
Morgan Stanley and to apply the proceeds thereof to any amounts owed by Customer
to Morgan Stanley, borrow or buy any options, securities, Contracts or other
property for the Account and cancel any unfilled orders for the purchase or sale
of Contracts for the Account, or take such other or further actions Morgan
Stanley, in its commercially reasonable discretion, deems necessary or
appropriate for its protection, all without demand for margin and without notice
or advertisement. Any such action may be made at the discretion of Morgan
Stanley in any commercially reasonable manner. In the event Morgan Stanley’s
position would not be jeopardized thereby, Morgan Stanley will make commercially
reasonable efforts under the circumstances to notify Customer prior to taking
any such action. A prior demand or margin call of any kind from Morgan Stanley
or prior notice from Morgan Stanley shall not be considered a waiver of Morgan
Stanley’s right to take any action without notice or demand. In the event Morgan
Stanley exercises any remedies available to it under this Agreement, Customer
shall reimburse, compensate and indemnify Morgan Stanley for any and all costs,
losses, penalties, fines, taxes and damages that

- 5 -



--------------------------------------------------------------------------------



 



      Morgan Stanley may incur, including reasonable attorneys’ fees incurred in
connection with the exercise of its remedies and the recovery of any such costs,
losses, penalties, fines, taxes and damages.

5.   Limitation Of Liability. Neither Morgan Stanley nor its affiliates shall
have any responsibility or liability to Customer hereunder (i) in connection
with the performance or non-performance by any contract market, clearing house,
clearing firm, electronic trading system, facility or service (collectively
“Electronic Trading Systems”), or other third party (including, without
limitation, floor brokers and banks) to Morgan Stanley of its obligations in
respect of any Contract or other property of Customer; (ii) as a result of any
prediction, recommendation or advice made or given by a representative of Morgan
Stanley whether or not made or given at the request of Customer; (iii) as a
result of Morgan Stanley’s reliance on any instructions, notices and
communications that it reasonably believes to be that of an individual
authorized to act on behalf of Customer; (iv) as a result of any delay in the
performance or non-performance of any of Morgan Stanley’s obligations hereunder
directly or indirectly caused by the occurrence of any contingency beyond the
control of Morgan Stanley including, but not limited to, the unscheduled closure
of an exchange or contract market or delays in the transmission of orders due to
breakdowns or failures of transmission or communication facilities, execution,
and/or trading facilities or other systems (including, without limitation, any
Electronic Trading System), it being understood that Morgan Stanley shall be
excused from performance of its obligations hereunder for such period of time as
is reasonably necessary after such occurrence to remedy the effects therefrom;
(v) as a result of any action taken by or on behalf of Morgan Stanley or its
floor brokers in compliance with Applicable Law; (vi) for any acts or omissions
of those neither employed nor supervised by Morgan Stanley; or (vii) in
connection with or arising out of any services provided under any electronic
trading agreement (“Electronic Trading Services”) between Customer and Morgan
Stanley (the terms and conditions of which in their entirety are incorporated
herein by reference). Further, with respect to any Electronic Trading Services
Morgan Stanley expressly disclaims any representation or warranty whatsoever
(a) with respect to accuracy, completeness or timeliness of such services,
(b) that such services shall be uninterrupted or error free; and (c) including
any implied warranties of title, non-infringement, merchantability or fitness
for a particular purpose relating to such services. Morgan Stanley shall not be
responsible for any loss, liability, damage or expense except to the extent that
such loss, liability, damage or expense arises from its gross negligence or
willful misconduct. In no event will Morgan Stanley be liable to Customer for
consequential, incidental, punitive or special damages hereunder. Except as
provided in Section 3 above, Customer shall not be liable to Morgan Stanley for
consequential, incidental, punitive or special damages hereunder.

6.   General Agreements. The parties agree that:

  (a)   Morgan Stanley’s Responsibility. Morgan Stanley is not acting as a
fiduciary, foundation manager, commodity pool operator, commodity trading
advisor or investment adviser in respect of any Account opened by Customer.
Customer is acting for its own account and has made its own independent
decisions to effect transactions in Contracts and as to whether each transaction
is prudent or appropriate for it based on Customer’s own judgment and upon
advice from such advisors as it has deemed necessary. Customer is solely
responsible for any trading decisions including order routing decisions made by
Customer. Morgan Stanley does not make any recommendation as to where such
orders should be executed and does not undertake to notify Customer of price
improvement opportunities or more advantageous execution quality at particular
exchange venues. Morgan Stanley shall have no responsibility hereunder for
compliance with any law or regulation governing the conduct of fiduciaries,
foundation managers, commodity pool operators, commodity trading advisors or
investment advisers.         Without limitation of the foregoing, if Customer is
an investment company registered under the Investment Company Act of 1940
(i) Morgan Stanley shall comply with the segregation requirements of
Section 4d(2) of the Commodity Exchange Act (the “CEA”) and the rules of the
Commodity Futures Trading Commission (“CFTC”) promulgated pursuant to the CEA
(“CFTC Rules”) or, if applicable, Part 30 of the CFTC Rules with respect to
assets deposited by Customer hereunder; (ii)

- 6 -



--------------------------------------------------------------------------------



 



      Morgan Stanley, as appropriate to Customer’s transactions and in
accordance with the CEA and CFTC Rules (including Part 30 of such Rules), may
place and maintain Customer’s assets to effect Customer’s transactions with
another futures commission merchant, a clearing organization or a foreign bank
(as such terms are defined under Rule 17f-6 of the Securities and Exchange
Commission (“SEC”) promulgated pursuant to the Investment Company Act of 1940)
or a member of a foreign board of trade, and shall obtain an acknowledgement, as
required under CFTC Rules 1.20(a) or 30.7(c), as applicable, that such assets
are held on behalf of Morgan Stanley’s customers in accordance with the
provisions of the CEA; and (iii) Morgan Stanley shall promptly furnish copies of
or extracts from its records or such other information pertaining to Customer’s
assets as the SEC through its employees or agents may request.     (b)   Advice.
All advice communicated by Morgan Stanley with respect to any Account opened or
transactions effected by Customer hereunder is incidental to the conduct of
Morgan Stanley’s business as a futures commission merchant and such advice will
not serve as the primary basis for any decision made by or on behalf of
Customer. Morgan Stanley shall have no discretionary authority, power or control
over any decisions made by or on behalf of the Customer in respect of the
Account, regardless of whether Customer relies on the advice of Morgan Stanley
in making any such decision. Customer acknowledges that Morgan Stanley and its
managing directors, officers, employees and affiliates may take or hold
positions in, or advise other customers concerning, contracts that are the
subject of advice from Morgan Stanley to Customer. The positions and advice of
Morgan Stanley and its managing directors, officers, employees and affiliates
may be inconsistent with or contrary to positions of, and the advice given by,
Morgan Stanley to Customer.     (c)   Recording. Each party may, in its
commercially reasonable discretion, record, on tape or otherwise, any telephone
conversation between Morgan Stanley and Customer involving their respective
officers, agents and employees, and each party hereby agrees and consents
thereto.     (d)   Acceptance of Orders; Position Limits.

  (i)   Morgan Stanley shall have the right to limit the size of open positions
(net or gross) of Customer with respect to the Account at any time and to refuse
acceptance of orders to establish new positions, whether such refusal or
limitation is required by, or based on position limits imposed under, Applicable
Law. Morgan Stanley shall promptly notify Customer of its rejection of any
order. To the extent permitted by Applicable Law, Morgan Stanley is authorized
to combine orders for Customer’s Account with orders for other customers. Unless
specified by Customer, Morgan Stanley may designate the exchange or other
markets (including, without limitation, an exchange’s electronic trading
platform) on or through which it will attempt to execute orders.     (ii)  
Customer shall file or cause to be filed all applications or reports required
under Applicable Law with the CFTC or the relevant contract market or clearing
house, and shall provide Morgan Stanley with a copy of such applications or
reports and such other information as Morgan Stanley may reasonably request in
connection therewith.

  (e)   Original and Variation Margin; Premiums; Other Contract Obligations.
Customer shall make, or cause to be made, all applicable original margin,
variation margin, intra-day margin and premium payments, and perform all other
obligations attendant to transactions or positions in such Contracts, as may be
required by Applicable Law or by Morgan Stanley. Requests for margin deposits
and/or premium payments may, at Morgan Stanley’s election, be communicated to
Customer orally, telephonically or in writing. Customer margin deposits and/or
premium payments shall be made by wire transfer to Morgan Stanley’s Customer
Segregated Account or Secured Amount Account, as the case may be, and shall be
in U.S. dollars unless Morgan Stanley agrees otherwise in writing.     (f)  
Security Interest and Rights Respecting Collateral.

- 7 -



--------------------------------------------------------------------------------



 



  (i)   Except to the extent proscribed by Applicable Law not subject to waiver,
all Contracts, cash, securities, and/or any other property of Customer
whatsoever and the proceeds thereof (collectively, the “Collateral”) at any time
held by Morgan Stanley or its affiliates, or carried by others for the Account,
hereby are pledged to Morgan Stanley and shall be subject to a general lien and
security interest in Morgan Stanley’s favor to secure any indebtedness or other
amounts, obligations and/or liabilities at any time owing from Customer to
Morgan Stanley (collectively, the “Customer’s Liabilities”). Customer agrees to
execute any documents reasonably required by Morgan Stanley for the perfection
or negotiation of such general lien or security interest. Customer hereby grants
Morgan Stanley the right, subject to compliance with applicable Commodity
Futures Trading Commission regulations, to borrow, pledge, repledge,
hypothecate, rehypothecate, loan or invest any of the Collateral, including
utilizing the Collateral to purchase United States Government Treasury
obligations pursuant to repurchase agreements or reverse repurchase agreements
with any party, in each case without notice to Customer and without any
obligation to pay or to account to Customer for any interest, income or benefit
that may be derived therefrom. The rights of Morgan Stanley set forth above
shall be qualified by any applicable requirements for segregation of customers’
property under Applicable Law.     (ii)   If Customer is resident of or
domiciled in, or if any of the Collateral is subject to Applicable Law of, any
jurisdiction under which a security interest in the Collateral cannot be created
solely by means of Customer’s pledge of such Collateral to Morgan Stanley (or
any jurisdiction in which the security interest arising under such a pledge
would require local registration in order to be perfected), then the parties
agree that, with respect to such a jurisdiction, all right, title and interest
in and to the Collateral shall vest in Morgan Stanley free and clear of any
liens, claims, charges or encumbrances or any other interest of Customer or of
any third party (other than a lien routinely imposed on all securities in a
relevant clearance system).

  (g)   Québec Charge. This section applies only with respect to security
interests if their validity is governed by the laws of the Province of Québec.
The Customer hereby hypothecates and grants a general lien and a continuing
first priority security interest in all Collateral to Morgan Stanley for the
amount of One Billion Dollars, with interest from the date of this Agreement at
[insert reference rate]. Morgan Stanley may sell or take the Collateral in
payment without giving prior notice or observing any time limits prescribed in
respect of such taking in payment or such sales in the Civil Code of Québec. The
said stated amount of the hypothec, lien and security interest is inserted to
comply with the requirements of the Civil Code of Québec and represents the
maximum amount for which the Collateral is hypothecated and granted. It does not
represent the amount of the indebtedness of the Customer secured by the
hypothec, lien and security interest from time to time nor the amount of any
credit available to the Customer.     (h)   Reports and Objections. All
confirmations, purchase and sale notices, correction notices and account
statements (collectively, “Statements”) shall be submitted to Customer and
absent manifest error shall be conclusive and binding on Customer unless
Customer notifies Morgan Stanley of any objection thereto prior to the opening
of trading on the contract market on which such transaction occurred on the
business day following the day on which Customer receives such Statement;
provided that, with respect to monthly Statements, Customer may notify Morgan
Stanley of any objection thereto within five business days after receipt of such
monthly Statement, provided the objection could not have been raised at the time
any prior Statement was received by Customer as provided for above. Any such
notice of objection, if given orally to Morgan Stanley, shall immediately (and
no later than within one business day) be confirmed in writing by Customer.    
(i)   Delivery Procedures; Options Allocation Procedure.

- 8 -



--------------------------------------------------------------------------------



 



  (i)   Customer will provide Morgan Stanley with instructions either to
liquidate Contracts previously established by Customer, make or take delivery
under any such Contracts, or exercise options entered into by Customer, within
such time limits as may be reasonably specified by Morgan Stanley. Morgan
Stanley shall have no responsibility to take any action on behalf of Customer or
positions in the Account unless and until Morgan Stanley receives oral or
written instructions reasonably acceptable to Morgan Stanley indicating the
action Morgan Stanley is to take. Funds sufficient to take delivery pursuant to
such Contract or deliverable grade commodities to make delivery pursuant to such
Contract must be delivered to Morgan Stanley at such time as Morgan Stanley may
reasonably require in connection with any delivery.     (ii)   Short option
Contracts may be subject to exercise at any time. Exercise notices received by
Morgan Stanley from the applicable contract market with respect to option
Contracts sold by Customer may be allocated to Customer pursuant to a random
allocation procedure, and Customer shall be bound by any such allocation of
exercise notices. In the event of any allocation to Customer, unless Morgan
Stanley has previously received instructions from Customer, Morgan Stanley’s
sole responsibility shall be to use its best efforts to notify Customer of such
allocation.     (iii)   If Customer fails to comply with any of the foregoing
obligations in this section 6(h), Morgan Stanley may, in its commercially
reasonable discretion, liquidate any open positions, make or receive delivery of
any commodities or instruments, or exercise or allow the expiration of any
options, in such manner and on such terms as Morgan Stanley, in its commercially
reasonable discretion, deems necessary or appropriate, and Customer shall
indemnify and hold Morgan Stanley harmless as a result of any action taken or
not taken by Morgan Stanley in connection therewith or pursuant to Customer’s
instructions.

  (j)   Financial and Other Information. Customer shall provide to Morgan
Stanley such financial information regarding Customer as Morgan Stanley may from
time to time reasonably request. Customer shall notify Morgan Stanley
immediately (and no later than within one business day) if the financial
condition of Customer changes materially and adversely from that shown in the
most recent financial information theretofore provided to Morgan Stanley. An
investigation may be conducted pertaining to Customer’s credit standing and
business. If Customer engages in exchange of futures for physical transactions,
exchange of futures for swap transactions, or similar transactions, Customer
agrees to provide Morgan Stanley, upon request, with documentation of the cash
or swap transaction in commodities or securities underlying contracts associated
with the transaction.     (k)   Currency Exchange Risk. Customer shall bear all
risk and cost in respect of the conversion of currencies incident to
transactions effected on behalf of Customer pursuant hereto.     (l)   Inactive
Accounts. Customer acknowledges that Morgan Stanley may deactivate accounts with
no trading activity and agrees to provide Morgan Stanley with any information
and documents reasonably requested by Morgan Stanley in connection with
Customer’s request to reactivate a closed account.     (m)   Cross-Trade
Consent. The undersigned Customer hereby agrees that Morgan Stanley, its
managing directors, officers, employees, affiliates, agents and floor brokers
where acting on Morgan Stanley’s behalf, in any transaction for the undersigned
Account may take the other side of the transaction, subject to the transaction
being executed at the prevailing price and in accordance with the regulations of
the applicable exchange and the rules and regulations of the CFTC.     (n)  
Authorization to Transfer Funds. The undersigned Customer hereby expressly
agrees that Morgan Stanley may, until it receives a written notice of revocation
with respect thereto, in its sole and absolute discretion and without prior
notice to Customer, transfer any funds, securities, commodities, Contracts or
other property from any Account maintained by Customer to any other account of

- 9 -



--------------------------------------------------------------------------------



 



      Customer maintained by Morgan Stanley or any of its affiliates. Such
transfers may include transfers to or from any securities account of Customer
from or to any commodity account of Customer (unless prohibited by Applicable
Law). Morgan Stanley will immediately (and no later than within one business
day) confirm in writing each transfer of funds, securities, commodities,
Contracts or other property pursuant hereto.     (o)   Give Up Transactions.
Absent a separate written agreement with Customer with respect to give-ups,
Morgan Stanley, in its sole discretion, may, but shall not be obligated to,
accept from other brokers Contracts executed by such brokers and to be given up
to Morgan Stanley for clearance or carrying in any Account.

7.   Termination. This Agreement may be terminated at any time by Customer or
Morgan Stanley by written notice to the other. In the event of such notice,
Customer shall either close out open positions in the Account or arrange for
such open positions to be transferred to another futures commission merchant.
Upon satisfaction by Customer of all of Customer’s Liabilities, Morgan Stanley
shall transfer to another futures commission merchant all Contracts, if any,
then held for the Account, and shall transfer to Customer or to another futures
commission merchant, as Customer may instruct, all cash, securities and other
property held in the Account, whereupon this Agreement shall terminate.
Termination of this Agreement shall not release any party from any liability or
obligation incurred or arising from activities prior to such termination.

8.   Acknowledgements re Securities Transfer Act. For purposes of the Securities
Transfer Act as implemented under the laws of an applicable Canadian province,
the Personal Property Security Act of an applicable province, Article 9 of the
New York Uniform Commercial Code and any similar legislation in any other
applicable jurisdiction (a) the jurisdiction of Morgan Stanley as securities
intermediary or commodity intermediary with respect to the Account and the
Contracts is New York, (b) the Account is a “securities account,” a “futures
account” and a “commodity account” and (c) any property of any nature whatsoever
credited to the Account is a “financial asset” or “investment property”.

9.   Eligible Financial Contract. This Agreement, including the security
interest granted by this Agreement, and any Contract, are “eligible financial
contracts” within the meaning of the Bankruptcy and Insolvency Act (Canada), the
Companies’ Creditors Arrangement Act (Canada), the Winding-up and Restructuring
Act (Canada) and the Payment Clearing and Settlement Act (Canada). The Customer
represents that it is a “financial institution” for the purposes of the Payment
Clearing and Settlement Act (Canada).   10.   Miscellaneous.

  (a)   Severability. If any provision of this Agreement is, or at any time
becomes, inconsistent with any present or future law, rule or regulation of any
exchange or other market, sovereign government or regulatory or self-regulatory
body thereof, and if any of these authorities have jurisdiction over the subject
matter of this Agreement, the inconsistent provision shall be deemed superseded
or modified to conform with such law, rule or regulation but in all other
respects, this Agreement shall continue and remain in full force and effect.    
(b)   Binding Effect. This Agreement shall be binding on and inure to the
benefit of the parties and their successors. In the event that Morgan Stanley
(i) merges with another entity, or (ii) ceases to be a FCM or (iii) is required
by Applicable Law to transfer its Customer accounts to another FCM, Morgan
Stanley shall have the right to transfer or assign this Agreement (and thereby
the Account) to any successor entity or to another properly registered futures
commission merchant in its sole and absolute discretion and without obtaining
the consent of Customer. Notwithstanding the foregoing, in the event of items
(ii) or (iii) immediately above, if permitted by Applicable Law and in the event
that Morgan Stanley’s position would not be jeopardized thereby, Morgan Stanley
will make reasonable efforts under the circumstances to consult Customer for its
preference of FCM before assigning this Agreement.

- 10 -



--------------------------------------------------------------------------------



 



  (c)   Independent Investment Adviser. If Customer directs Morgan Stanley to
accept trading instructions from an independent investment adviser (“Advisor”),
unless otherwise agreed in writing, Customer hereby appoints such adviser as
Customer’s agent for the purpose of receiving all communications, notices and
requests for instructions related to this Agreement and the transactions
effectuated pursuant to this Agreement, including, without limitation, margin
calls and any trading information or advice (subject to Section 6(b) hereof).
Advisor is authorized to access and use electronic services, facilities and
information provided electronically, including but not limited to electronic
trading systems, and on behalf of Customer, to agree to the terms and conditions
regarding such use and to enter into electronic trading agreements. Customer
hereby agrees to indemnify and hold Morgan Stanley harmless from and to pay
Morgan Stanley promptly on demand any and all losses arising from Morgan
Stanley’s reliance on the appointment of the Advisor until Morgan Stanley
receives written notice of Customer’s revocation thereof; and termination of the
appointment of the Advisor shall not affect any liability in any way resulting
from transactions initiated prior to such termination. This indemnity is in
addition to (and in no way limits or restricts) any rights which Morgan Stanley
may have under this Agreement and any other agreement or agreements between
Morgan Stanley and Customer. Nothing in this Section 8(c) shall relieve Customer
of any of its obligations under this Agreement.     (d)   Entire Agreement. This
Agreement contains the entire agreement between the parties and supersedes any
prior agreements between the parties as to the subject matter hereof. No
provision of this Agreement shall in any respect be waived, altered, modified,
or amended unless such waiver, alteration, modification or amendment is signed
by the party against whom such waiver, alteration, modification or amendment is
to be enforced.     (e)   Currency Denomination. Unless another currency is
designated in the confirmations reporting transactions entered into by Customer,
all margin deposits in connection with such transactions, and a debit or credit
in the Account, shall be stated in United States dollars. By placing an order in
a Contract settled in a particular currency (the “Contract Currency”), Customer
agrees to convert to the Contract Currency funds sufficient to meet the
applicable margin requirement. Customer acknowledges its awareness that accruals
from trades in Contracts that are priced and settled in non-United States
dollars will be held in Customer’s account in such non-United States dollar
Contract Currency and will not be converted to United States dollars except upon
Customer’s specific instructions to do so. Any conversions of currency shall be
at a rate of exchange determined by Morgan Stanley, in its commercially
reasonable discretion, on the basis of the then prevailing rates of exchange for
such currencies.     (f)   Instructions, Notices or Communications. Except as
specifically otherwise provided in this Agreement, all instructions, notices or
other communications may be oral or written. Customer hereby waives any defense
that such instruction, notice, or communication was not in writing. All oral
instructions, unless custom and usage of trade dictate otherwise, shall be
promptly confirmed in writing. All written instructions, notices or other
communications shall be addressed as follows:

  (i)   if to Morgan Stanley:
Morgan Stanley & Co. Incorporated
One New York Plaza, 7th Floor
New York, New York 10004
Attention: Commodity Operations Manager     (ii)   if to Customer, at the
address as indicated on the Commodity Account Application.

  (g)   Rights and Remedies Cumulative. All rights and remedies arising under
this Agreement as amended and modified from time to time are cumulative and not
exclusive of any rights or remedies which may be available at law or otherwise.

- 11 -



--------------------------------------------------------------------------------



 



  (h)   No Waiver. Neither party’s failure to exercise, delay in exercising,
single exercise or partial exercise of any contractual right under this or any
other agreement, for Contracts or any other product, on any occasion or series
of occasions is or implies waiver of any contractual right under any course of
dealing theory or otherwise, and does not preclude any other future exercise,
delayed exercise or partial exercise of any contractual right hereunder.     (i)
  Governing Law. THE INTERPRETATION AND ENFORCEMENT OF THIS AGREEMENT AND THE
RIGHTS, OBLIGATIONS AND REMEDIES OF THE PARTIES SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD
TO PRINCIPLES OF CHOICE OF LAW.     (j)   Consent to Jurisdiction. ANY
LITIGATION BETWEEN MORGAN STANLEY AND CUSTOMER RELATING TO THIS AGREEMENT OR
TRANSACTIONS HEREUNDER SHALL TAKE PLACE IN THE COURTS OF THE STATE OF NEW YORK
LOCATED IN THE BOROUGH OF MANHATTAN OR IN THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF NEW YORK. CUSTOMER CONSENTS TO THE SERVICE OF PROCESS
BY THE MAILING TO CUSTOMER OF COPIES OF SUCH COURT FILING BY CERTIFIED MAIL TO
THE ADDRESS OF CUSTOMER AS IT APPEARS ON THE BOOKS AND RECORDS OF MORGAN
STANLEY, SUCH SERVICE TO BE EFFECTIVE TEN DAYS AFTER MAILING. CUSTOMER HEREBY
WAIVES IRREVOCABLY ANY IMMUNITY TO WHICH IT MIGHT OTHERWISE BE ENTITLED IN ANY
ARBITRATION, ACTION AT LAW, SUIT IN EQUITY OR ANY OTHER PROCEEDING ARISING OUT
OF OR BASED ON THIS AGREEMENT OR ANY TRANSACTION IN CONNECTION HEREWITH.     (k)
  Waiver of Jury Trial. CUSTOMER AND MORGAN STANLEY EACH HEREBY WAIVES A TRIAL
BY JURY IN ANY ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
TRANSACTION IN CONNECTION THEREWITH.     (l)   Equivalency Clause. For purposes
of disclosure pursuant to the Interest Act (Canada), the annual rate of interest
which is equivalent to any rate of interest provided for in this Agreement which
is to be calculated on any basis other than a full calendar year may be
determined by multiplying such rate of interest (expressed as a percentage) by a
fraction, the numerator of which is the number of days in the calendar year and
the denominator of which is the number of days comprising such other basis.    
(m)   Language of Documentation. The parties hereto have required that this
Agreement, and all documents and notices related thereto and/or resulting
therefrom be drawn up in English. Les parties aux présentes ont exigé que la
présente convention ainsi que tous les documents et avis quis’y rattachent et/ou
en découlent soient redigés en langue anglaise.     (n)   Consent to Delivery of
Electronic Statements. The CFTC permits a customer to receive daily and monthly
statements for its commodity futures accounts by electronic mail in lieu of
ordinary mail, subject to obtaining customer consent. ClientLink, an
Internet-based system which has been developed by Morgan Stanley, will deliver
these statements to you at no additional cost, if you wish to receive them by
electronic mail. Customer should be aware of the following: (i) your consent, if
given, will be effective upon receipt by Morgan Stanley; (ii) you may revoke
your consent at any time by written notice of revocation to Morgan Stanley which
will be effective upon receipt by Morgan Stanley; and (iii) any electronic mail
statement will be accessible to you on ClientLink for five business days
following its initial posting, so please print out and retain the statement in
hard copy form for your use thereafter if you so wish. To indicate your consent
to receiving electronic statements in lieu of ordinary mail, please initial the
appropriate boxes below.

  o   Customer hereby consents to receiving daily statements with respect to its
Commodity Futures Accounts via ClientLink in lieu of ordinary mail.

- 12 -



--------------------------------------------------------------------------------



 



  o   Customer hereby consents to receiving monthly statements with respect to
its Commodity Futures Accounts via ClientLink in lieu of ordinary mail.

  (o)   Customer Acknowledgements. (please initial all applicable boxes)

  (i)   If Customer has indicated on the Commodity Futures Account Application
that orders placed for the Account represent bona fide hedging transactions,
please complete the following. You should note that CFTC Regulation §190.06
permits you to specify whether, in the unlikely event of Morgan Stanley’s
bankruptcy, you prefer the bankruptcy trustee to liquidate all positions in the
Account. Accordingly, Customer hereby elects as follows:
(please initial):

             
 
  o      Liquidate   o      Not Liquidate    

      If neither alternative is initialed, Customer will be deemed to have
elected to have all positions liquidated. This election may be changed at any
time by written notice.     (ii)   Customer hereby represents and warrants that
it is qualified under CFTC Rule 1.55(f) and Morgan Stanley is not required to
furnish the specified risk disclosure statement (please initial):

             
     
  o      No Risk Disclosure Statement Required        

  (iii)   CUSTOMER HEREBY ACKNOWLEDGES THAT IT HAS RECEIVED AND UNDERSTANDS THE
FOLLOWING DISCLOSURE STATEMENT PRESCRIBED BY THE CFTC AND FURNISHED HEREWITH.

                          o   Risk Disclosure Statement for Futures Options
 
                        (Appendix A to CFTC Rule 1.55(c) transcribed in full on
pages 2 - 4 of the Futures Industry Association Uniform Futures and Options on
Futures Risk Disclosures)

IN WITNESS WHEREOF, Customer has executed this Agreement on the date indicated
below.

              Customer:   GREENHAVEN CONTINUOUS COMMODITY INDEX MASTER FUND
 
           
By:
  /s/ Ashmead Pringle   3/24/2009    
 
 
 
 
 
   
 
      (Date)    
 
           
 
  Ashmead Pringle, President        
 
 
 
(Please Print Name and Title)
 
 
 

- 13 -



--------------------------------------------------------------------------------



 



Notice Regarding Physical Settlement of Emissions Contracts
This notice is to advise you of certain constraints that Morgan Stanley & Co.
Incorporated and Morgan Stanley & Co. International plc (collectively, “Morgan
Stanley”) applies in connection with trading with or through Morgan Stanley in
contracts for future delivery (or options on such futures) of NOX Allowances,
SO2 Allowances, European Union Emissions Allowances and Certified Emission
Reductions (such contracts, “Emissions Contracts”) on any of the Bluenext, the
Chicago Climate Futures Exchange, the European Energy Exchange, ICE Futures
Europe, the NYMEX Green Exchange or any other foreign or domestic contract
market, commercial market or board of trade on which Emissions Contracts are
traded. This notice is subject to the terms of business (however entitled)
applying between Morgan Stanley and you.
At the present time Morgan Stanley does not intend to facilitate physical
settlement of any Emissions Contract. Accordingly, prior to the expiration of
open positions in any Emissions Contract in your Account, Morgan Stanley will
seek instructions from you regarding the transfer, offset or close-out of such
positions. If you fail to provide such instructions Morgan Stanley reserves the
right to take any actions as it may, in its commercially reasonable discretion,
determine necessary in order to limit, reduce or close out any open positions
and to cover, reduce or eliminate any potential losses or liabilities in respect
of the relevant Emissions Contract. Morgan Stanley may also exercise its right
to decline additional orders from you to establish open positions in Emissions
Contract in the period leading up to the expiration of such contracts.
                                         (“Customer”) acknowledges that it has
received and understands the following:
(please initial)

     
 
  o      Notice Regarding Physical Settlement of Emissions Contracts

- 14 -



--------------------------------------------------------------------------------



 



COMMODITY FUTURES ACCOUNT APPLICATION
INDIVIDUAL CUSTOMER APPLICATION ANNEX

          Individual Customers please complete the information requested below:
   
 
       
Customer Name:
       
 
 
 
   
 
        Bank Reference/Financial Statement    
 
       
Bank Name:
       
 
 
 
   
 
       
Bank Address:
       
 
 
 
   
 
       
 
 
 
   
 
       
 
 
 
   
 
       
Account Number:
       
 
 
 
   
 
        Customer’s personal information (in accordance with National Futures
Association requirements):
 
       
Annual Income
       
 
 
 
   
Net Worth
       
 
 
 
   
Age
       
 
 
 
    Number of Years’ Experience Investing or Trading in:
 
       
Futures
       
 
 
 
   
Options on Futures
       
 
 
 
   
Securities
       
 
 
 
   

- 15 -



--------------------------------------------------------------------------------



 



**FOR CORPORATE ACCOUNTS ONLY**
CORPORATE RESOLUTION
I,                                         , the undersigned Secretary of
                                        , a corporation duly organized and
existing under the laws of                                         , having its
principal office at                                          DO HEREBY CERTIFY
that a meeting of the Board of Directors of said Corporation duly held on the
                     day of                                         , 200___,
the following resolutions were duly adopted, have not been amended, rescinded or
revoked and are in conformity with the Charter and Bylaws of said Corporation:
“RESOLVED: That this Corporation open one or more accounts with Morgan Stanley &
Co. Incorporated (“Morgan Stanley”) for the purpose of trading in commodities
and commodity futures contracts, options thereon, and interests therein
(including, without limitation, exchange for physical transactions, exchange for
swap transactions and block trades) (collectively “Contracts”)
RESOLVED: That any officer of this Corporation or any employee or agent of this
Corporation designated by any such officer be and hereby is authorized to act
for the Corporation in every respect concerning the Corporation’s account(s)
with Morgan Stanley, the authority hereby granted including the power to do each
of the following acts and actions:
(a) To open one or more accounts in the name of the Corporation with Morgan
Stanley for the purpose of trading in commodities and Contracts and to execute
in the name of the Corporation and deliver to Morgan Stanley a Morgan Stanley
Commodity Futures Customer Agreement, Authorization to Transfer Funds, Consent
to Arbitration, and any other documents or notices necessary to the opening,
maintenance and/or trading of such account(s);
(b) To buy, sell and trade and agree to buy, sell and trade commodities
Contracts, on margin or otherwise, which power to sell includes the power to
sell “short”;
(c) To effect and receive payment and delivery in performance of Contracts and
commodities orders and any obligations undertaken in connection therewith;
(d) To deposit with and withdraw from Morgan Stanley any money, commodities,
Contracts, securities and other property;
(e) To receive and promptly comply with any request or demand for additional
margin, any notice of intention to liquidate, and any notice or demand of any
other nature;
(f) To receive and acquiesce in the correctness of notices of transactions,
statements of account and other records and documents relating to the
Corporation’s account(s) with Morgan Stanley;
(g) To borrow funds from Morgan Stanley or its affiliate to finance any
transactions in Contracts or commodities effected through or with Morgan
Stanley, and the satisfaction of each and every obligation of the Corporation in
connection with the Account(s) and the transactions effected therein; and
(h) To take such other actions as may be necessary or desirable to carry out the
intent of the foregoing.
RESOLVED: That Morgan Stanley be directed to send written confirmations of all
trades effected by Morgan Stanley for this Corporation and all statements of
account of the Corporation with Morgan Stanley and other pertinent records and
documents to                                          (Name and Title of Officer
or Agent) who is not authorized to trade in commodities with Morgan Stanley but
is hereby authorized to receive and acquiesce in the correctness of such
confirmations, statements, and other records and documents;
RESOLVED: That any and all past transactions of the kind provided for by these
Resolutions which have been previously made by Morgan Stanley on behalf of or
with this Corporation be and hereby are ratified, confirmed and approved in all
respects; and
RESOLVED: That Morgan Stanley and any interested third party are authorized to
rely and act upon the authority of these Resolutions until receipt by Morgan
Stanley of a certificate showing rescission, amendment or modification thereof
and signed by the Secretary of this Corporation under its seal, and that this
Corporation will indemnify Morgan Stanley and hold Morgan Stanley harmless from
and against any liability, loss, cost or expense it incurs in continuing to act
in reliance upon these Resolutions prior to its actual receipt of any such
certificate.”
IN WITNESS WHEREOF, I have hereunto subscribed my name and affixed the seal of
said Corporation this                      day of
                                        , 200___.

         
 
 
 
Secretary    

(SEAL OF CORPORATION TO BE AFFIXED HERE)
FS

- 16 -



--------------------------------------------------------------------------------



 



**FOR PARTNERSHIP ACCOUNTS ONLY**
PARTNERSHIP AUTHORIZATION
The undersigned hereby certify that we are general partners of  
                                                              , a partnership
organized and existing under the laws of                                
                                (the “Partnership”), that each of us is of full
legal age, and that the Partnership is authorized to trade in commodities and
commodity futures, option and forward contracts.
The undersigned further certify that any one of us is authorized to open one or
more accounts with Morgan Stanley & Co. Incorporated (“Morgan Stanley”) for the
purchase or sale of commodities and commodity futures, option and forward
contracts, for and in the name of the Partnership, and to execute for and on
behalf of the Partnership a Morgan Stanley Commodity Customer’s Agreement,
Authorization to Transfer Funds, and any other documents or notices necessary to
the opening, maintenance and/or trading of such account(s), and that any one of
the following general partners, acting alone, is authorized to act for the
Partnership and its members in every respect concerning said account(s) and to
do all things necessary or incidental to the conduct and trading of said
account(s):

                 
Name
      Name        
 
 
 
     
 
   
 
               
Name
      Name        
 
 
 
     
 
   

In consideration of your maintaining the account(s) of the Partnership the
undersigned agree that:

  (1)   The undersigned are jointly and severally liable to you for any and all
obligations arising out of transactions in or relating to the account(s) of the
Partnership with Morgan Stanley.
    (2)   If there is any change in this authorization or if any of the partners
withdraw from the Partnership, die or are judicially declared incompetent, one
of the undersigned will notify you in writing immediately. Until you have
actually received such written notice, you shall be entitled to act in reliance
on this authorization. The Partnership will indemnify you and hold you harmless
from and against any loss suffered or liability incurred in continuing to act in
reliance on this authorization prior to your actual receipt of such written
notice.     (3)   Upon notice of the withdrawal, death or judicially declared
incompetence of any of the partners, you are authorized in regard to the
account(s) of the Partnership to take such actions as are described in the
Morgan Stanley Commodity Futures Customer Agreement executed in the name of the
Partnership for the purpose of terminating said account(s) and satisfying any
obligations the partnership may have to you. You may take such actions as though
each of the partners remained a partner, were alive and were competent without
prior notice to any partner’s heirs, executors, administrators, legatees,
personal representatives or assigns.
    (4)   This authorization shall be considered a part of the Morgan Stanley
Commodity Customer’s Agreement executed in the name of the Partnership and shall
cover, individually and collectively, all accounts of the Partnership at any
time opened or reopened with Morgan Stanley, irrespective of any change or
changes at any time in the personnel of Morgan Stanley, or its successors,
assigns or affiliates, for any cause whatsoever, and shall inure to the benefit
of Morgan Stanley and any of its successors or assigns.

Any and all past transactions between the Partnership and Morgan Stanley of the
kind provided for by this authorization are hereby ratified, approved and
confirmed in all respects.
Dated this ___ day of                                         , 200___.
General Partners:

             
 
           
 
(Signature)
     
 
(Signature)    
 
           
 
(Name – Please Print)
     
 
(Name – Please Print)    
 
           
 
(Signature)
     
 
(Signature)    
 
           
 
(Name – Please Print)
     
 
(Name – Please Print)    

(Please enclose a copy of your Partnership Agreement)
FT

- 17 -



--------------------------------------------------------------------------------



 



**FOR ERISA ACCOUNTS ONLY**
EMPLOYEE BENEFIT PLAN AUTHORIZATION
In consideration of the acceptance by Morgan Stanley & Co. Incorporated (“Morgan
Stanley”) of one or more accounts of the
                                                             (the “Plan”), the
undersigned being all of the Trustees of the Plan, represent and warrant to
Morgan Stanley that the documents under which the Plan was established, as such
documents may have been amended from time to time (the “Plan Documents”),
expressly permit any and/or all of the following acts and actions:

  a.   The opening of one of more accounts in the name of
                                                             as Trustee(s) of
the Plan with Morgan Stanley for the purpose of trading in commodities and
commodity futures contracts and options thereon, (including, without limitation,
exchange for physical transactions, exchange for swap transactions and block
trades) and the execution and delivery to Morgan Stanley of the Morgan Stanley
Commodity Futures Customer Agreement, Authorization to Transfer Funds, and any
other documents or notices necessary to the opening, maintenance and/or trading
of such account(s);     b.   The purchase, sale and trading of commodities and
commodity futures, option and forward contracts, for speculative or hedging
purposes, on margin or otherwise, including the authority to sell “short”;    
c.   The appointment of individuals authorized to give Morgan Stanley
instructions with respect to the Plan’s account, including the appointment of a
third party as agent and attorney-in-fact, to purchase, sell (including short
sales) and trade in commodities and commodity futures, option and forward
contracts, for speculative or hedging purposes, on margin or otherwise, for the
Plan’s account and risk.

The undersigned further represent that, pursuant to the terms and conditions of
the Plan Documents, each of the following individuals is permitted to effect any
or all of the acts and actions set forth in Paragraphs a, b and c above:
 
 
Morgan Stanley may rely upon the foregoing representations and warranties until
such time as Morgan Stanley shall be notified otherwise in writing.

         
 
       
 
 
 
(Name of Customer – Please Print)    
 
       
 
 
 
(Signature)                    (Date)    
 
       
 
 
 
(Name & Title – Please Print)      
 
 
 
(Please enclose a copy of the Trust Agreement)    

FU

- 18 -



--------------------------------------------------------------------------------



 



**FOR LIMITED LIABILITY COMPANY ACCOUNTS ONLY**
LIMITED LIABILITY COMPANY RESOLUTION
We the undersigned, constituting all of the [Managing Members/Managers] of   
                                                            , a Limited
Liability Company duly organized and existing under the laws of
                     , having its principal office at            
                                                   , DO HEREBY CERTIFY that a
meeting of the [Managing Members/Managers] of said Company, duly held on the ___
day of                     , ___, the following resolutions were duly adopted,
have not been amended, rescinded or revoked and are in conformity with the
articles of organization and operating agreement of said Company:
“RESOLVED: That this Company open one or more accounts with Morgan Stanley & Co.
Incorporated (“Morgan Stanley”) for the purpose of trading in commodities,
commodity futures, option and forward contracts thereon and interests therein
(including exchange for physical transactions) (collectively “Contracts”);
RESOLVED: That any [Managing Member/Manager] of this Company or any employee or
agent of this Company designated by any such [Managing Member/Manager] be and
hereby is authorized to act for the Company in every respect concerning the
Company’s account(s) with Morgan Stanley (“Account(s)”), the authority hereby
granted including the power to do each of the following acts and actions:

  (a)   To open one or more accounts in the name of the Company with Morgan
Stanley (“Account(s)”) for the purpose of trading in Contracts and to execute in
the name of the Company and deliver to Morgan Stanley a Morgan Stanley Commodity
Futures Customer Agreement, Authorization to Transfer Funds and any and all
other agreements, documents, instruments or notices necessary or relating to the
opening, maintenance and/or trading of such Account(s);     (b)   To buy, sell
and trade and agree to buy, sell and trade Contracts, on margin or otherwise,
which power to sell includes the power to sell “short”;     (c)   To effect and
receive payment and delivery in the performance of Contracts and any obligations
undertaken in connection therewith;     (d)   To deposit with and withdraw from
Morgan Stanley any money, securities, commodities, Contracts and contracts for
the purchase or sale of securities and other property;     (e)   To receive and
promptly comply with any request or demand for additional margin, any notice of
intention to liquidate, and any notice or demand of any other nature;     (f)  
To receive and acquiesce in the correctness of notices of transactions,
statements of account and other records and documents relating to the Company’s
Account(s) with Morgan Stanley;     (g)   To borrow funds from Morgan Stanley or
its affiliates to finance any transactions in Contracts effected through or with
Morgan Stanley;     (h)   To take other such actions as may be necessary or
desirable to carry out the intent of the foregoing and the satisfaction of each
and every obligation of the Company in connection with the Account(s) and the
transactions effected therein.

RESOLVED: That Morgan Stanley be directed to send written confirmations of all
transactions in Contracts effected by Morgan Stanley for the Company and all
statements of account of the Company with Morgan Stanley and other pertinent
records and documents to                                          (Name and
Title of [Managing Member/Manager] or Agent), who is not authorized to trade in
contracts with Morgan Stanley but is hereby authorized to receive and acquiesce
in the correctness of such confirmations, statements, and other records and
documents;
RESOLVED: That any and all past transactions of the kind provided for by the
these Resolutions which have been previously made by Morgan Stanley on behalf of
or with this Company be and hereby are ratified, confirmed and approved in all
respects; and

- 19 -



--------------------------------------------------------------------------------



 



RESOLVED: That Morgan Stanley and any interested third party are authorized to
rely and act upon the authority of these Resolutions until receipt by Morgan
Stanley of a certificate showing recission, amendment or modifications thereof
and signed by the [Managing Member/Manager] of this Company, and that this
Company will indemnify Morgan Stanley and hold Morgan Stanley harmless from and
against any liability, loss, cost or expenses it incurs in continuing to act in
reliance upon these Resolutions prior to its actual receipt of any such
certificate.”
IN WITNESS WHEREOF, we have hereunto subscribed our names this ___ day of
                                        , ___.

             
 
            [Managing Members/Managers]:        
 
           
 
(Signature)
     
 
(Signature)    
 
           
 
(Name & Title – Please Print)
     
 
(Name & Title – Please Print)    
 
           
 
(Signature)
     
 
(Signature)    
 
           
 
(Name & Title – Please Print)
     
 
(Name & Title – Please Print)    

- 20 -



--------------------------------------------------------------------------------



 



INCUMBENCY CERTIFICATE
     I,                                                                , the
duly elected                                            of                     
                      (the “Company”) do hereby certify the following:

  (1)                                              is the duly elected
                                           of the Company, and has the authority
to enter into and execute contracts and acknowledgments for and on behalf of the
Company; and,     (2)   Specifically,                                           
is authorized to execute the following contracts and acknowledgments for and on
behalf of the Company:

  •   Commodity Customer Agreement by and between Morgan Stanley & Co.
Incorporated and the Company     •   Commodity Futures Trading Commission Risk
Disclosure Statement Acknowledgment

  (3)   The signature of
                                                             is as it appears
below:

 
     IN WITNESS WHEREOF, I do hereby certify that the foregoing is true and
correct as of the date hereof.

             
 
           
 
  By:        
 
     
 
   
 
           
 
  Name:        
 
     
 
   
 
           
 
  Title:        
 
     
 
   

Dated:                                                             , 200__

- 21 -



--------------------------------------------------------------------------------



 



Futures Industry Association
Uniform Futures and Options on Futures
Risk Disclosures
Table of Contents

         
Risk Disclosure Statement for Futures and Options
  Page 2
 
       
Cross Trade Consent
  Page 5
 
       
Electronic Trading and Order Routing Systems Disclosure Statement
  Page 6
 
       
Notice Regarding Average Price System (“APS”)
  Page 7
 
       
Direct Order Transmittal Client Disclosure Statement
  Page 8
 
       
Foreign Trader Disclosure Statement
  Page 9
 
       
Position Limit and Large Open Position Reporting Requirements for Options and
Futures Traded On Hong Kong Exchange)
  Page 10
 
       
Uniform Notification Regarding Access to Market Data
  Page 12
 
       
CME Disclosure Statement for Payment for Order Flow
  Page 14
 
       
A Guide to the Structure and Market Technology of The London Metal Exchange
  Page 15
 
       
Disclosure Statement on Futures Exchange Ownership Interests and Incentive
Programs
  Page 19

 



--------------------------------------------------------------------------------



 



RISK DISCLOSURE STATEMENT
     This brief statement does not disclose all of the risks and other
significant aspects of trading in futures and options. In light of the risks,
you should undertake such transactions only if you understand the nature of the
contracts (and contractual relationships) into which you are entering and the
extent of your exposure to risk. Trading in futures and options is not suitable
for many members of the public. You should carefully consider whether trading is
appropriate for you in light of your experience, objectives, financial resources
and other relevant circumstances.
Futures
1. Effect of ‘Leverage’ or ‘Gearing’
     Transactions in futures carry a high degree of risk. The amount of initial
margin is small relative to the value of the futures contract so that
transactions are ‘leveraged’ or ‘geared.’ A relatively small market movement
will have a proportionately larger impact on the funds you have deposited or
will have to deposit: this may work against you as well as for you. You may
sustain a total loss of initial margin funds and any additional funds deposited
with the firm to maintain your position. If the market moves against your
position or margin levels are increased, you may be called upon to pay
substantial additional funds on short notice to maintain your position. If you
fail to comply with a request for additional funds within the time prescribed,
your position may be liquidated at a loss and you will be liable for any
resulting deficit.
2. Risk-reducing orders or strategies
     The placing of certain orders (e.g., ‘stop-loss’ orders, where permitted
under local law, or ‘stop-limit’ orders) which are intended to limit losses to
certain amounts may not be effective because market conditions may make it
impossible to execute such orders. Strategies using combinations of positions,
such as ‘spread’ and ‘straddle’ positions, may be as risky as taking simple
‘long’ or ‘short’ positions.
Options
3. Variable degree of risk
     Transactions in options carry a high degree of risk. Purchasers and sellers
of options should familiarize themselves with the type of option (i.e., put or
call) which they contemplate trading and the associated risks. You should
calculate the extent to which the value of the options must increase for your
position to become profitable, taking into account the premium and all
transaction costs.
     The purchaser of options may offset or exercise the options or allow the
options to expire. The exercise of an option results either in a cash settlement
or in the purchaser acquiring or delivering the underlying interest. If the
option is on a future, the purchaser will acquire a futures position with
associated liabilities for margin (see the section on Futures above). If the
purchased options expire worthless, you will suffer a total loss of your
investment, which will consist of the option premium plus transaction costs. If
you are contemplating purchasing deep-out-of-the-money options, you should be
aware that the chance of such options becoming profitable ordinarily is remote.
     Selling (‘writing’ or ‘granting’) an option generally entails considerably
greater risk than purchasing options. Although the premium received by the
seller is fixed, the seller may sustain a loss well in excess of that amount.
The seller will be liable for additional margin to maintain the position if the
market moves unfavorably. The seller will also be exposed to the risk of the
purchaser exercising the option and the seller will be obligated to either
settle the option in cash or to acquire or deliver the underlying interest. If
the option is on a future, the seller will acquire a position in a future with
associated liabilities for margin (see the section on Futures above). If the
position is ‘covered’ by the seller holding a corresponding position in the
underlying interest or a future or another option, the risk may be reduced. If
the option is not covered, the risk of loss can be unlimited.

2



--------------------------------------------------------------------------------



 



     Certain exchanges in some jurisdictions permit deferred payment of the
option premium, exposing the purchaser to liability for margin payments not
exceeding the amount of the premium. The purchaser is still subject to the risk
of losing the premium and transaction costs. When the option is exercised or
expires, the purchaser is responsible for any unpaid premium outstanding at that
time.
Additional risks common to futures and options
4. Terms and conditions of contracts
     You should ask the firm with which you deal about the terms and conditions
of the specific futures or options which you are trading and associated
obligations (e.g., the circumstances under which you may become obligated to
make or take delivery of the underlying interest of a futures contract and, in
respect of options, expiration dates and restrictions on the time for exercise).
Under certain circumstances the specifications of outstanding contracts
(including the exercise price of an option) may be modified by the exchange or
clearing house to reflect changes in the underlying interest.
5. Suspension or restriction of trading and pricing relationships
     Market conditions (e.g., illiquidity) and/or the operation of the rules of
certain markets (e.g., the suspension of trading in any contract or contract
month because of price limits or ‘circuit breakers’) may increase the risk of
loss by making it difficult or impossible to effect transactions or
liquidate/offset positions. If you have sold options, this may increase the risk
of loss.
     Further, normal pricing relationships between the underlying interest and
the future, and the underlying interest and the option may not exist. This can
occur when, for example, the futures contract underlying the option is subject
to price limits while the option is not. The absence of an underlying reference
price may make it difficult to judge ‘fair’ value.
6. Deposited cash and property
     You should familiarize yourself with the protections accorded money or
other property you deposit for domestic and foreign transactions, particularly
in the event of a firm insolvency or bankruptcy. The extent to which you may
recover your money or property may be governed by specified legislation or local
rules. In some jurisdictions, property which had been specifically identifiable
as your own will be pro-rated in the same manner as cash for purposes of
distribution in the event of a shortfall.
7. Commission and other charges
     Before you begin to trade, you should obtain a clear explanation of all
commissions, fees and other charges for which you will be liable. These charges
will affect your net profit (if any) or increase your loss.
8. Transactions in other jurisdictions
     Transactions on markets in other jurisdictions, including markets formally
linked to a domestic market, may expose you to additional risk. Such markets may
be subject to regulation which may offer different or diminished investor
protection. Before you trade, you should inquire about any rules relevant to
your particular transactions. Your local regulatory authority will be unable to
compel the enforcement of the rules of regulatory authorities or markets in
other jurisdictions where your transactions have been effected. You should ask
the firm with which you deal for details about the types of redress available in
both your home jurisdiction and other relevant jurisdictions before you start to
trade.

3



--------------------------------------------------------------------------------



 



9. Currency risks
     The profit or loss in transactions in foreign currency-denominated
contracts (whether they are traded in your own or another jurisdiction) will be
affected by fluctuations in currency rates where there is a need to convert from
the currency denomination of the contract to another currency.
10. Trading facilities
     Most open-outcry and electronic trading facilities are supported by
computer-based component systems for the order-routing, execution, matching,
registration or clearing of trades. As with all facilities and systems, they are
vulnerable to temporary disruption or failure. Your ability to recover certain
losses may be subject to limits on liability imposed by the system provider, the
market, the clearing house and/or member firms. Such limits may vary; you should
ask the firm with which you deal for details in this respect.
11. Electronic trading
     Trading on an electronic trading system may differ not only from trading in
an open-outcry market but also from trading on other electronic trading systems.
If you undertake transactions on an electronic trading system, you will be
exposed to risk associated with the system, including the failure of hardware
and software. The result of any system failure may be that your order is either
not executed according to your instructions or is not executed at all.
12. Off-exchange transactions
     In some jurisdictions, and only then in restricted circumstances, firms are
permitted to effect off-exchange transactions. The firm with which you deal may
be acting as your counterparty to the transaction. It may be difficult or
impossible to liquidate an existing position, to assess the value, to determine
a fair price or to assess the exposure to risk. For these reasons, these
transactions may involve increased risks. Off-exchange transactions may be less
regulated or subject to a separate regulatory regime. Before you undertake such
transactions, you should familiarize yourself with applicable rules and
attendant risks.

4



--------------------------------------------------------------------------------



 



CROSS TRADE CONSENT
[Name of Clearing Firm], its officers, directors employees or affiliates or
other customers of [Name of Clearing Firm] or of the servicing floor broker may
be from time to time on the opposite side of orders for physicals or for
purchase or sale of futures contracts and option contracts placed for your
Account in conformity with regulations of the Commodity Futures Trading
Commission and the by-laws, rules and regulations of the applicable market (and
its clearing organization, if any) on which such order is executed.

5



--------------------------------------------------------------------------------



 



ELECTRONIC TRADING AND ORDER ROUTING SYSTEMS DISCLOSURE STATEMENT*/
     Electronic trading and order routing systems differ from traditional open
outcry pit trading and manual order routing methods. Transactions using an
electronic system are subject to the rules and regulations of the exchange(s)
offering the system and/or listing the contract. Before you engage in
transactions using an electronic system, you should carefully review the rules
and regulations of the exchange(s) offering the system and/or listing contracts
you intend to trade.
DIFFERENCES AMONG ELECTRONIC TRADING SYSTEMS
     Trading or routing orders through electronic systems vary widely among the
different electronic systems. You should consult the rules and regulations of
the exchange offering the electronic system and/or listing the contract traded
or order routed to understand, among other things, in the case of trading
systems, the system’s order matching procedure, opening and closing procedures
and prices, error trade policies, and trading limitations or requirements; and
in the case of all systems, qualifications for access and grounds for
termination and limitations on the types of orders that may be entered into the
system. Each of these matters may present different risk factors with respect to
trading on or using a particular system. Each system may also present risks
related to system access, varying response times, and security. In the case of
internet-based systems, there may be additional types of risks related to system
access, varying response times and security, as well as risks related to service
providers and the receipt and monitoring of electronic mail.
RISK ASSOCIATED WITH SYSTEM FAILURE
     Trading through an electronic trading or order routing system exposes you
to risks associated with system or component failure. In the event of system or
component failure, it is possible that, for a certain time period, you may not
be able to enter new orders, execute existing orders, or modify or cancel orders
that were previously entered. System or component failure may also result in
loss of orders or order priority.
SIMULTANEOUS OPEN OUTCRY PIT AND ELECTRONIC TRADING
     Some contracts offered on an electronic trading system may be traded
electronically and through open outcry during the same trading hours. You should
review the rules and regulations of the exchange offering the system and/or
listing the contract to determine how orders that do not designate a particular
process will be executed.
LIMITATION OF LIABILITY
     Exchanges offering an electronic trading or order routing system and/or
listing the contract may have adopted rules to limit their liability, the
liability of Futures Commission Merchants, and software and communication system
vendors and the amount of damages you may collect for system failure and delays.
These limitations of liability provisions vary among the exchanges. You should
consult the rules and regulations of the relevant exchanges(s) in order to
understand these liability limitations.
 

*/   Each exchange’s relevant rules are available upon request from the industry
professional with whom you have an account. Some exchanges’ relevant rules also
are available on the exchange’s internet home page.

6



--------------------------------------------------------------------------------



 



NOTICE REGARDING AVERAGE PRICE SYSTEM (“APS”)
You should be aware that certain US and non-US exchanges, including the CME and
CBOT, may now or in the future allow a futures commission merchant (“FCM”) such
as [Name of Clearing Firm] to confirm trades executed on such exchanges to some
or all of their customers on an average price basis regardless of whether the
exchanges have average price systems of their own. Average prices that are not
calculated by an exchange system will be calculated by your FCM. In either case,
trades that are confirmed to you at average prices will be designated as such on
your daily and monthly statements.
APS enables a clearing firm to confirm to customers an average price when
multiple execution prices are received on an order or series of orders for the
same accounts. For example, if an order transmitted by an account manager on
behalf of several customers is executed at more than one price, those prices may
be averaged and the average may be confirmed to each customer. Customers may
choose whether to use APS, and may request that APS be used for discretionary or
non-discretionary accounts.
An order subject to APS must be for the same commodity. An APS order may be used
for futures, options or combination transactions. An APS order for futures must
be for the same commodity and month, and for options, it must be for the same
commodity, month, put/call and strike.
An APS indicator will appear on the confirmation and monthly statement for a
customer whose positions have been confirmed at an average price. This indicator
will notify the customer that the confirmed price represents an average price or
rounded average price.
The average price is not the actual execution price. APS will calculate the same
price for all customers that participate in the order.
APS may be used when a series of orders are entered for a group of accounts. For
example, a bunched APS order (an order that represents more than one customer
account) executed at 10:00 a.m. could be averaged with a bunched APS order
executed at 12:00 p.m. provided that each of the bunched orders is for the same
accounts. In addition, market orders and limit orders may be averaged, as may
limit orders at different prices, provided that each order is for the same
accounts.
The following scenario exemplifies what occurs if an APS order is only partially
executed. At 10:00 a.m. an APS order to buy 100 Dec S & P 500 futures contracts
is transmitted at a limit price of 376.00; 50 are executed at 376.00, and the
balance is not filled. At 12:00 p.m. an APS order to buy 100 Dec S & P 500
futures contracts is transmitted at a limit price of 375.00; 50 are executed at
375.00, and the balance is not filled. Both orders are part of a series for the
same group of accounts. In this example, the two prices will be averaged. If the
order was placed for more than one account, the account controller must rely on
pre-existing allocation procedures to determine the proportions in which each
account will share in the partial fill.
Upon receipt of an execution at multiple prices for an order with an APS
indicator, an average will be computed by multiplying the execution prices by
the quantities at those prices divided by the total quantities. An average price
for a series of orders will be computed based on the average prices of each
order in that series. The actual average price or the average price rounded to
the next price increment may be confirmed to customers. If a clearing member
confirms the rounded average price, the clearing member must round the average
price up to the next price increment for a sell order. The rounding process will
create a cash residual of the difference between the actual average price and
the rounded average price that must be paid to the customer.
APS may produce prices that do not conform to whole cent increments. In such
cases, any amounts less than one cent may be retained by the clearing member.
For example, if the total residual to be paid to a customer on a rounded average
price for 10 contracts is $83.333333, the clearing member may pay $83.33 to the
customer.
If you would like more information on APS orders, please contact [your Agent or
the [Name of Clearing Firm] Futures Operations Department].

7



--------------------------------------------------------------------------------



 



DIRECT ORDER TRANSMITTAL CLIENT DISCLOSURE STATEMENT
     This statement applies to the ability of authorized customers of [Name of
Clearing Firm] (“Shortname of Clearing Firm”) to place orders for foreign
futures and options transactions directly with non-US entities (each, an
“Executing Firm”) that execute transactions on behalf of [Shortname of Clearing
Firm]’s customer omnibus accounts.
     Please be aware of the following should you be permitted to place the type
of orders specified above:
     •     The orders you place with an Executing Firm are for [Shortname of
Clearing Firm]’s customer omnibus account maintained with a foreign clearing
firm. Consequently, [Shortname of Clearing Firm] may limit or otherwise
condition the orders you place with the Executing Firm.
     •     You should be aware of the relationship of the Executing Firm and
[Shortname of Clearing Firm]. [Shortname of Clearing Firm] may not be
responsible for the acts, omissions, or errors of the Executing Firm, or its
representatives, with which you place your orders. In addition, the Executing
Firm may not be affiliated with [Shortname of Clearing Firm]. If you choose to
place orders directly with an Executing Firm, you may be doing so at your own
risk.
     •     It is your responsibility to inquire about the applicable laws and
regulations that govern the foreign exchanges on which transactions will be
executed on your behalf. Any orders placed by you for execution on that exchange
will be subject to such rules and regulations, its customs and usages, as well
as any local laws that may govern transactions on that exchange. These laws,
rules, regulations, customs and usages may offer different or diminished
protection from those that govern transactions on US exchanges. In particular,
funds received from customers to margin foreign futures transactions may not be
provided the same protections as funds received to margin futures transactions
on domestic exchanges. Before you trade, you should familiarize yourself with
the foreign rules which will apply to your particular transaction. United States
regulatory authorities may be unable to compel the enforcement of the rules of
regulatory authorities or markets in non-US jurisdictions where transactions may
be effected.
     •      It is your responsibility to determine whether the Executing Firm
has consented to the jurisdiction of the courts in the United States. In
general, neither the Executing Firm nor any individuals associated with the
Executing Firm will be registered in any capacity with the Commodity Futures
Trading Commission. Similarly, your contacts with the Executing Firm may not be
sufficient to subject the Executing Firm to the jurisdiction of courts in the
United States in the absence of the Executing Firm’s consent. Accordingly,
neither the courts of the United States nor the Commission’s reparations program
will be available as a forum for resolution of any disagreements you may have
with the Executing Firm, and your recourse may be limited to actions outside the
United States.
     Unless you object within five (5) days by giving notice as provided in your
customer agreement after receipt of this disclosure, [Shortname of Clearing
Firm] will assume your consent to the aforementioned conditions.

8



--------------------------------------------------------------------------------



 



FOREIGN TRADER DISCLOSURE STATEMENT
     Dear Customer:
     In accordance with Rules 15.05 and 21.03 of the Commodity Futures Trading
Commission (“CFTC”), 17 C.F.R. §§15.05 and 21.03, we are considered to be your
agent for purposes of accepting delivery and service of communications from or
on behalf of the CFTC regarding any commodity futures contracts or commodity
option contracts which are or have been maintained in your account(s) with us.
In the event that you are acting as agent or broker for any other person(s), we
are also considered to be their agent, and the agent of any person(s) for whom
they may be acting as agent or broker, for purposes of accepting delivery and
service of such communications. Service or delivery to us of any communication
issued by or on behalf of the CFTC (including any summons, complaint, order,
subpoena, special call, request for information, notice, correspondence or other
written document) will be considered valid and effective service or delivery
upon you or any person for whom you may be acting, directly or indirectly, as
agent or broker.
     You should be aware that Rule 15.05 also provides that you may designate an
agent other than [Name of Clearing Firm]. Any such alternative designation of
agency must be evidenced by a written agency agreement which you must furnish to
us and which we, in turn, must forward to the CFTC. If you wish to designate an
agent other than us, please contact us in writing. You should consult 17 C.FR. §
15.05 for a more complete explanation of the foregoing.
     Upon a determination by the CFTC that information concerning your
account(s) with us may be relevant in enabling the CFTC to determine whether the
threat of a market manipulation, corner, squeeze, or other market disorder
exists, the CFTC may issue a call for specific information from us or from you.
In the event that the CFTC directs a call for information to us, we must provide
the information requested within the time specified by the CFTC. If the CFTC
directs a call for information to you through us as your agent, we must promptly
transmit the call to you, and you must provide the information requested within
the time specified by the CFTC. If any call by the CFTC for information
regarding your account(s) with us is not met, the CFTC has authority to restrict
such account(s) to trading for liquidation only. You have the right to a hearing
before the CFTC to contest any call for information concerning your account(s)
with us, but your request for a hearing will not suspend the CFTC’s call for
information unless the CFTC modifies or withdraws the call. Please consult 17
C.F.R. §21.03 for a more complete description of the foregoing (including the
type of information you may be required to provide).
     Certain additional regulations may affect you. Part 17 of the CFTC
Regulations, 17 C.F.R. Part 17, requires each futures commission merchant and
foreign broker to submit a report to the CFTC with respect to each account
carried by such futures commission merchant or foreign broker which contains a
reportable futures position. (Specific reportable position levels for all
futures contracts traded on U.S. exchanges are established in Rule 15.03.) In
addition, Part 18 of the CFTC Regulations, 17 C.F.R. Part 18, requires all
traders (including foreign traders) who own or control a reportable futures or
options position and who have received a special call from the CFTC to file a
Large Trader Reporting Form (Form 103) with the CFTC within one day after the
special call upon such trader by the CFTC. Please consult 17 C.F.R. Parts 17 and
18 for more complete information with respect to the foregoing.
Very truly yours,
[Name of Clearing Firm]

9



--------------------------------------------------------------------------------



 



NOTICE TO CLIENTS
POSITION LIMIT AND LARGE OPEN POSITION REPORTING REQUIREMENTS FOR OPTIONS
AND FUTURES TRADED ON THE HONG KONG EXCHANGES
The Hong Kong regulatory regime imposes position limit and reportable position
requirements for stock options and futures contracts traded on the Stock
Exchange of Hong Kong and on the Hong Kong Futures Exchange.
These requirements are set out in the Hong Kong Securities and Futures
(Contracts Limits and Reportable Positions) Rules (as amended, the “Rules”) made
by the Securities and Futures Commission (“SFC”) under the Securities and
Futures Ordinance. The Rules impose monitoring and reporting obligations with
regard to large open positions. Where you are holding a reportable position for
your client, you must disclose the identity of the client. For the purposes of
the Rules, a client is the person who is ultimately responsible for originating
instructions you receive for transactions — i.e., the transaction originator.
Further guidance on the Rules and what they require is set out in the SFC’s
Guidance Note on Position Limits and Large Open Position Reporting Requirements.
Copies of the Rules and Guidance Note can be downloaded from the SFC’s website
(www.sfc.hk).
Purpose of the Rules
The purpose of the Rules is to avoid potentially destabilizing market conditions
arising from an over-concentration of futures/options positions accumulated by a
single person or group of persons acting in concert, and to increase market
transparency.
Some of the major requirements of the Rules and Guidance Note are summarised
below. However, you should review the Rules and Guidance Note in their entirety,
and consult with your legal counsel in order to ensure that you have a full
understanding of your obligations in connection with trading in Hong Kong.
Please note that the Rules make you responsible for ensuring that you comply
with the Rules. Section 8 of the Rules makes it a criminal offence not to comply
(subject to a maximum fine of HK$100,000 and imprisonment for up to 2 years).
In 2004, the SFC investigated 6 breaches of the Rules, including a breach by a
non-Hong Kong fund manager which was referred to the fund manager’s overseas
regulator. It should be noted that the SFC has expressly stated that it is not
sympathetic to claims by overseas persons that they are not aware of the Hong
Kong restrictions, and that a failure to trade within the limits or make reports
reflects badly on a firm’s internal control measures (which might itself lead to
disciplinary action).
Position Limits
The Rules say that you may not hold or control futures contracts or stock
options contracts in excess of the prescribed limit, unless you have obtained
the prior authorisation of the Hong Kong regulators. For example, the prescribed
limit for Hang Seng Index futures and options contracts and Mini-Hang Seng Index
futures and options contracts is 10,000 long or short position delta limit for
all contract months combined, provided the position delta for the Mini-Hang Seng
Index futures contracts or Mini-Hang Seng Index options contracts shall not at
any time exceed 2,000 long or short for all contract months combined. For many
futures contracts and stock options contracts, the position limit is set at
5,000 contracts for any one contract/expiry month.
The prescribed limit for each contract traded on the Hong Kong exchanges is set
out in the Rules.

10



--------------------------------------------------------------------------------



 



Reportable Positions
If you hold or control an open position in futures contracts or stock options
contracts in excess of the specified level, the Rules require you to report that
position in writing to the relevant Hong Kong exchange (i) within one day
(ignoring Hong Kong public holidays and Saturdays) of first holding or
controlling that position, and (ii) on each succeeding day on which you continue
to hold or control that position.
The specified reporting level for each contract traded on the Hong Kong
exchanges is set out in the Rules. The report must state:

(a)   the number of contracts held or controlled in respect of the position in
each relevant contract month; and   (b)   if the position is held or controlled
for a client, the identity of the client, and the number of contracts held or
controlled for such person in respect of the reportable position in each
relevant contract month.

Scope of the Rules
You should note:

•   The prescribed limits and reportable position requirements apply to all
positions held or controlled by any person, including positions in any
account(s) that such person controls, whether directly or indirectly. The SFC
takes the view that a person is regarded as having control of positions if, for
example, the person is allowed to exercise discretion to trade or dispose of the
positions independently without the day-to-day direction of the owner of the
positions. (Section 4 of the Rules and Para. 2.6 of the Guidance Note)   •   If
a person holds or controls positions in accounts at more than one intermediary,
the Rules require him to aggregate the positions for the purposes of applying
the prescribed limits and reportable position requirements. (Para. 6.1 of the
Guidance Note)   •   The person holding or controlling a reportable position in
accounts at more than one intermediary has the sole responsibility to notify the
relevant exchange of the reportable position. The person may request its
intermediary to submit the notice of the reportable position. If a firm agrees
to submit the notice on his behalf, the person should provide to the firm its
total positions held at other intermediaries so that the firm can submit the
notice of the reportable position. Alternatively, the person should ask all of
his intermediaries to report the positions in each of the accounts separately to
the exchange, even if the positions in the individual accounts do not reach the
reportable level. (Paras. 4.6 and 6.2 of the Guidance Note)   •   Where you are
holding a reportable position for your client, the Rules say that you must
disclose the identity of the client. The SFC’s view is that, for the purposes of
the Rules, a client is the person who is ultimately responsible for originating
the transaction
instructions — i.e., the transaction originator. (Para. 6.4 of the Guidance
Note)   •   The Rules apply separately to the positions held by each of the
underlying clients of an omnibus account, except where the omnibus account
operator has discretion over the positions in which case the account operator
must also aggregate these positions with his own positions. Positions held by
different underlying clients should not be netted off for purposes of
calculating and reporting reportable positions or determining compliance with
the prescribed limits. (Para. 6.8 of the Guidance Note)

11



--------------------------------------------------------------------------------



 



UNIFORM NOTIFICATION REGARDING ACCESS TO MARKET DATA
As a market user you may obtain access to Market Data available through an
electronic trading system, software or device that is provided or made available
to you by a broker or an affiliate of such. Market Data may include, with
respect to products of an exchange (“Exchange”) or the products of third party
participating exchanges that are traded on or through the Exchange’s electronic
trading platform (“Participating Exchange”), but is not limited to, “real time”
or delayed market prices, opening and closing prices and ranges, high-low
prices, settlement prices, estimated and actual volume information, bids or
offers and the applicable sizes and numbers of such bids or offers.
You are hereby notified that Market Data constitutes valuable confidential
information that is the exclusive proprietary property of the applicable
exchange, and is not within the public domain. Such Market Data may only be used
for your firm’s internal use. You may not, without the written authorization of
the applicable exchange, redistribute, sell, license, retransmit or otherwise
provide Market Data, internally or externally and in any format by electronic or
other means, including, but not limited to the Internet. Further, you may not,
without the written authorization of the applicable exchange, use Exchange
Market Data for purposes of determining any price, including any settlement
price, for any futures product, options on futures product, or other derivatives
instrument traded on any exchange other than an Exchange or a Participating
Exchange; or in constructing or calculating the value of any index or indexed
product. Additionally, you agree you will not, and will not permit any other
individual or entity to, (i) use Exchange Market Data in any way so as to
compete with an Exchange or to assist or allow a third party to compete with an
Exchange; or (ii) use that portion of Exchange Market Data which relates to any
product of a Participating Exchange in any way so as to compete with that
Participating Exchange or to assist or allow a third party to compete with such
Participating Exchange.
You must provide upon request of the broker through which your firm has obtained
access to Market Data, or the applicable exchange, information demonstrating
your firm’s use of the Market Data in accordance with this Notification. Each
applicable exchange reserves the right to terminate a market user’s access to
Market Data for any reason. You also agree that you will cooperate with an
exchange and permit an exchange reasonable access to your premises should an
exchange wish to conduct an audit or review connected to the distribution of
Market Data.
NEITHER AN EXCHANGE, NOR ANY PARTICIPATING EXCHANGE, NOR THE BROKER, NOR THEIR
RESPECTIVE MEMBERS, SHAREHOLDERS, DIRECTORS, OFFICERS, EMPLOYEES OR AGENTS,
GUARANTEE THE TIMELINESS, SEQUENCE, ACCURACY OR COMPLETENESS OF THE DESIGNATED
MARKET DATA, MARKET INFORMATION OR OTHER INFORMATION FURNISHED NOR THAT THE
MARKET DATA HAVE BEEN VERIFIED. YOU AGREE THAT THE MARKET DATA AND OTHER
INFORMATION PROVIDED IS FOR INFORMATION PURPOSES ONLY AND IS NOT INTENDED AS AN
OFFER OR SOLICITATION WITH RESPECT TO THE PURCHASE OR SALE OF ANY SECURITY OR
COMMODITY.
NEITHER AN EXCHANGE, NOR ANY PARTICIPATING EXCHANGE, NOR THE BROKER NOR THEIR
RESPECTIVE MEMBERS, SHAREHOLDERS, DIRECTORS, OFFICERS, EMPLOYEES OR AGENTS,
SHALL BE LIABLE TO YOU OR TO ANY OTHER PERSON, FIRM OR CORPORATION WHATSOEVER
FOR ANY LOSSES, DAMAGES, CLAIMS, PENALTIES, COSTS OR EXPENSES (INCLUDING LOST
PROFITS) ARISING OUT OF OR RELATING TO THE MARKET DATA IN ANY WAY, INCLUDING BUT
NOT LIMITED TO ANY DELAY, INACCURACIES, ERRORS OR OMISSIONS IN THE MARKET DATA
OR IN THE TRANSMISSION THEREOF OR FOR NONPERFORMANCE, DISCONTINUANCE,
TERMINATION OR INTERRUPTION OF SERVICE OR FOR ANY DAMAGES ARISING THEREFROM OR
OCCASIONED THEREBY, DUE TO ANY CAUSE WHATSOEVER, WHETHER OR NOT RESULTING FROM
NEGLIGENCE ON THEIR PART. IF THE FOREGOING DISCLAIMER AND WAIVER OF LIABILITY
SHOULD BE DEEMED INVALID OR INEFFECTIVE, NEITHER AN EXCHANGE, NOR ANY
PARTICIPATING EXCHANGE, NOR THE BROKER, NOR THEIR RESPECTIVE SHAREHOLDERS,
MEMBERS, DIRECTORS, OFFICERS, EMPLOYEES OR AGENTS SHALL BE LIABLE IN ANY EVENT,

12



--------------------------------------------------------------------------------



 



INCLUDING THEIR OWN NEGLIGENCE, BEYOND THE ACTUAL AMOUNT OF LOSS OR DAMAGE, OR
THE AMOUNT OF THE MONTHLY FEE PAID BY YOU TO BROKER, WHICHEVER IS LESS. YOU
AGREE THAT NEITHER AN EXCHANGE, NOR ANY PARTICIPATING EXCHANGE, NOR THE BROKER
NOR THEIR RESPECTIVE SHAREHOLDERS, MEMBERS, DIRECTORS, OFFICERS, EMPLOYEES OR
AGENTS, SHALL BE LIABLE TO YOU OR TO ANY OTHER PERSON, FIRM OR CORPORATION
WHATSOEVER FOR ANY INDIRECT, SPECIAL OR CONSEQUENTIAL DAMAGES, INCLUDING WITHOUT
LIMITATION, LOST PROFITS, COSTS OF DELAY, OR COSTS OF LOST OR DAMAGED DATA.

13



--------------------------------------------------------------------------------



 



CME DISCLOSURE ON PAYMENT FOR ORDER FLOW
When firms provide execution services to customers, either in conjunction with
clearing services or in an execution only capacity, they may, in some
circumstances, direct orders to unaffiliated market makers, other executing
firms, individual floor brokers or floor brokerage groups for execution. When
such unaffiliated parties are used, they may, where permitted, agree to price
concessions, volume discounts or refunds, rebates or similar payments in return
for receiving such business. Likewise, on occasion, in connection with exchanges
that permit pre-execution discussions and “off-floor” transactions such as block
trading, exchanges of physicals, swaps or options for futures or equivalent
transactions, a counterparty solicited to trade opposite customers of an
executing firm may make payments described above and/or pay a commission to the
executing firm in connection with that transaction. This could be viewed as an
apparent conflict of interest. In order to determine whether transactions
executed for your account are subject to the above circumstances, please contact
your executing firm account representative.

14



--------------------------------------------------------------------------------



 



A GUIDE TO THE STRUCTURE AND MARKET TERMINOLOGY OF THE LONDON METAL
EXCHANGE
INTRODUCTION AND PURPOSE
This document is designed to provide customers of the London Metal Exchange
(LME) with an overview of the structure of the LME, market terminology, and
order execution. It is not a comprehensive trading guide, nor a complete guide
to market terminology. Customers should always ensure that their requirements
are explained in detail to the member responsible for order execution.
THE LME
Principal Nature
There are two types of contracts traded on the LME — Exchange Contracts and
Client Contracts. Exchange Contracts are contracts between clearing members of
the LME. Client Contracts are contracts between customers and ring dealing
members (RDMs), or associate broker clearing members (ABCMs), or associate
broker members (ABMs). Only RDMs, ABCMs and ABMs may issue Client Contracts.
Open Position Statements issued to clients must state clearly “THIS IS AN LME
REGISTERED CLIENT CONTRACT”. Contract criteria relating to LME contracts,
including metal/plastic specifications, acceptable currencies, prompt dates,
option strike prices for metals etc. are detailed in the LME rulebook and
appropriate notices.
Exchange Contracts are traded between members, matched in the LME matching and
clearing system (LMEMS) and margined by LCH.Clearnet (LCH). Client Contracts are
registered at the LCH but margining arrangements are left to members to agree
with their customers (subject to LME rules).
All LME contracts are between parties acting as principals. This prevents any
party entering into an LME Contract as agent for someone else but does not
prevent an agent effecting a contract between two parties if the resulting LME
contract is between disclosed parties, each acting as a principal. It is an
essential requirement of an LME Client Contract that one party must be an RDM,
ABCM or ABM. A list of members is available from the LME, and on the LME
website: www.lme.com. A principal relationship does not mean that members do not
take on quasi-fiduciary responsibilities when they effect trades for customers.
In particular, if a member undertakes to deliver a particular service, for
example deal a specific number of lots ‘in the Ring’ (see below), then it should
take care to ensure that it complies with all the terms of such a transaction.
In respect of Exchange Contracts, an LME broker buying metal or plastic under an
Exchange Contract from another LME broker cannot do so as agent for his
customer. Where an LME broker buys metal or plastic under an Exchange Contract
with a view to selling that metal or plastic to his customer, this is achieved
by entering into a back-to-back Client Contract with the customer. Brokers and
customers can agree the conditions that apply to their Client Contracts. For
example, a customer may make it a condition of his Client Contract that the
broker must enter into a back-to-back Exchange Contract for the metal or plastic
being bought or sold. This does not make the customer a party to the Exchange
Contract but does create additional duties and obligations owed by the broker
under the Client Contract.
Customers should be clear about conditions that apply to their Client Contracts
and about the obligations and duties that the broker owes as a result of those
conditions.
Brokers should be clear about the duties and obligations they owe as a result of
conditions attaching to their Client Contracts. They should also be clear about
the duties they owe to their customers under the FSA’s Conduct of Business Rules
(COB).

15



--------------------------------------------------------------------------------



 



Dual Capacity
LME members may act both in the capacity of market maker and broker. They may
act in a particular manner depending on a number of circumstances, including the
size of the order, the liquidity of the market at the time the order was placed,
and, not least, the customer’s instructions. Customer orders may be filled
directly from a member’s ‘book’ or following the purchase/sale of metal or
plastic in the LME market. Furthermore, customer orders may be offset,
amalgamated, broken-up or netted for execution. These methodologies apply
equally to orders whether any resulting Exchange Contract is effected in the
ring, in the inter-office market, or on LME Select.
Customers with specific order requirements must make these known to the member
at the time the order is placed. Customers wishing to know how their order was
executed should request such information from the member.
Trading on the LME
Trading takes place on the LME by open outcry in the rings and kerbs, between
members in the inter-office, and over the Exchange’s electronic trading system
LME Select.
Open Outcry
Historically, during ring and kerb sessions, the majority of customer business
reflects prices traded in the open outcry sessions. Customers can follow the
market activity by monitoring quoted and traded prices disseminated via the LME
market data system (MDS), or by listening to the simultaneous floor commentary
provided by member(s). The MDS publishes prices traded during ring and kerb
times on price vendor information services such as Reuters. Members can continue
to ‘make a market’ when requested by a customer during the ring and kerb
sessions, although this is entirely at the member’s discretion. Alternatively,
the customer can decide whether to place an order using the ‘order styles’
mentioned below.
Inter-office
Inter-office trading is conducted between members by telephone or by electronic
means. On contacting an LME member for a quote, customers will usually be
provided with the member’s current bid and offer. The customer may trade on this
quote, call another member in an attempt to improve the quote, leave a resting
order with a member, or wait and monitor prices on the LME market data system.
If an order cannot be filled from the member’s book, it may be executed via a
back-to-back Exchange Contract agreed via a telephone deal with another member
or executed via an electronic trading system.
LME Select
LME Select allows members to trade LME futures contracts in metals and plastics,
traded options and TAPOs, and an Index future and option. Some brokers offer
their customers an order-routing facility via an API where they can view Select
prices, execute trades, and place resting orders. All trading on LME Select is
in US dollars.
LME Select replaces neither inter-office trading nor trading in the ring.
Depending on the time of day, it is possible for members to deal by telephone or
electronically in the inter-office, by LME Select, or in the rings. Customers
should specify which mechanism their broker should use to effect an order, where
they have a preference.
Firm prices of the best bid and offer available on LME Select, the total volumes
available at these prices, and the price and volume of each trade transacted are
distributed to and displayed in real time by information vendors. Only LME
Select prices are displayed, not those of other third party electronic trading
systems providing LME prices. Only RDMs and ABCMs are eligible to become LME
Select Participants and to have direct access to the system. Customers may
effect back-to-back Client Contracts with RDMs and ABCMs based upon prices
available on LME Select, whether on the telephone or via electronic
order-routing systems.

16



--------------------------------------------------------------------------------



 



ORDER STYLES
Ring
Customer orders are not traded in the rings or kerbs, so an order using the term
‘in/on/during the ring/kerb’ will be executed on the basis of the prices
traded/quoted during the particular session. If a customer requires their order
to be ‘shown’ or traded across the ring/kerb then they should make this
requirement known to their executor, who may or may not accept this as a term of
the order. The equivalent Exchange Contract for a customer order may not
replicate its terms. As the customer is not a party to any Exchange Contracts
i.e. those traded in open outcry between members in the ring/kerb sessions, in
specifying ring/kerb, the customer is merely identifying a pricing mechanism. A
member which undertakes to match a price traded in the ring/kerb is not
necessarily undertaking that it will trade during that ring/kerb, only that it
may do so. However, a customer may place an order with the specific request that
the member trades an Exchange Contract replicating its order in the ring. In
such circumstance the RDM can only trade this order by open outcry in the ring.
If a customer trades at the prevailing market quote proffered in the ring/kerb,
their executor is not necessarily obliged to effect an Exchange Contract at the
same price. This can lead to situations where the customer has traded at the
prevailing market quote, without that same price trading in open outcry across
the floor of the Exchange. However, if the instructions from the customer are to
achieve a specific price i.e. close of ring 2, then this is the price that
should be given, if that specific order is accepted.
Market
In normal circumstances a market order is one executed on a timely basis at the
prevailing market price. As mentioned above, at certain times of the business
day, trading is taking place simultaneously in the ring or kerb, on LME Select,
and in the inter-office market. Traditionally, when open outcry trading is in
session, the market is defined by activity within the ring/kerb. At other times,
the market is split between inter-office trading and trading on LME Select.
During inter-office sessions, indicative quotes are available on the MDS; firm
prices are available on LME Select and the LME Select page on information
vendors’ systems. The indicative prices might not be available to all parties.
Best
Order styles on the LME using the word ‘best’ confer some discretion upon the
members when executing the order, requiring them to use their ‘best endeavours’
on the customer’s behalf. The extent of the discretion is fixed by the terms of
the order. This type of order is distinct from ‘best execution’ as defined by
the FSA.
Best orders may be executed both in rings/kerbs, inter-office and on LME Select.
Inter-office trades rely upon the members’ skill in determining the level of the
market at any particular time. Best orders received during ring/kerb times may
not result in the customer receiving the ‘best’ price achieved during the
session if the price improves after the member has booked the metal or plastic
intended to fill the order. At any given time, the best price on LME Select will
be displayed on the system and by the information vendors. Customers should be
aware that depending on market conditions, the best price may move during the
period from when the order was placed and when it was executed.
Close
Most orders placed ‘on the close’ are for either the close of the second ring
(official LME prices) or the final kerb (closing prices). Both these prices are
demonstrable because of the publication of official and closing prices. Closing
prices for other sessions are harder to determine, although the LME does publish
unofficial prices which are established at the close of the fourth ring. In all
circumstances, customers and members need to agree the style of execution i.e.
bid/offer, mean or traded price. Members may not always be able to guarantee
execution (price or volume) due to prevailing market conditions. A closing price
on LME Select is the last price traded before the system closes.

17



--------------------------------------------------------------------------------



 



Open
Customers placing orders to trade on the opening of a market session must
provide clear instructions to the LME member which indicate how this order
should be activated i.e. basis the opening bid/offer or basis the first trade in
the session. Customers will also need to inform their executor of their
requirements if the executor is unable to fill the order basis the ‘opening’
price in its entirety, due to market constraints such as insufficient liquidity.
Customers may place orders with members for LME Select that can be placed into
the system for activation when the market opens.
Resting Orders
When placing resting orders such as ‘good ‘til cancelled’ (‘GTC’, or any
derivations thereof) or stop loss orders, customers should ensure that they are
in agreement with their executor’s definition of the ‘trigger’ point of the
order. Usually, this is interpreted as being the point when the order price is
seen to be trading in the market, but it is possible to request the order be
activated when the order level is either bid or offered as appropriate, via the
prevailing market quote. Stop loss orders become market orders when a trade, or
a bid or an offer triggers the stop, with members then executing the order at
the current market price.
It is possible for a customer not to receive a ‘fill’ on a resting order despite
the ‘trigger’ point being ‘touched’. This could be due to a number of
circumstances such as order priority, illiquidity, prevailing market conditions
etc. Whatever the reason, the executor should be able to provide the customer
with a full explanation of why it was unable to fill the order.
Customers should be aware that resting orders might be activated during periods
of illiquidity in the market. As previously mentioned, this could result in the
trade not being filled, or for ‘stop’ orders, a worse fill than anticipated
(‘slippage’). Customers should ensure the executor is fully aware of their
requirements regarding the execution of an order, and adheres to any
limitations, especially if the customer is not in contact with the market/member
when the trigger point is reached.
It is possible for customers to ask members to place resting orders in LME
Select. Where the broker has an order routing system into Select, customers will
be able to place orders more directly. The system accepts GTC and Good for Day
(DAY) orders. DAY orders are automatically deleted from the system at close of
trading.
Conclusion
The above order styles do not represent all possible methods of order execution
on the LME. Members and customers should ensure that orders are communicated in
meaningful terms that deliver the required execution in accordance with LME
rules.
For the purposes of this document these categories of members will be referred
to as LME members, members or by the appropriate abbreviation
 
2 TAPO traded average price option
3 API Application Protocol Interface

18



--------------------------------------------------------------------------------



 



DISCLOSURE STATEMENT ON FUTURES EXCHANGE
OWNERSHIP INTERESTS AND INCENTIVE PROGRAMS
You should be aware that your Futures Commission Merchant (“FCM”) or one or more
of its affiliates may own stock of, or has some other form of ownership interest
in, one or more U.S. or foreign exchanges and clearing houses that you may trade
on or that may clear your trades. As a result, you should be aware that your FCM
or its affiliate might receive financial benefits related to its ownership
interest when trades are executed on such an exchange or cleared at such a
clearing house.
In addition, futures exchanges from time to time have in place other
arrangements that may provide members with volume or market making discounts or
credits, may call for participating members to prepay fees based on volume
thresholds or may provide other incentive or arrangements that are intended to
encourage market participants to trade on or direct trades to that exchange.
Your FCM, or one or more of its affiliates, may participate in and obtain
financial benefits from such an incentive program.
You should contact your FCM directly if you would like to know whether it has an
ownership interest in a particular exchange or clearing house, or whether it
participates in any incentive program on a particular exchange or clearing
house. You may also contact any particular futures exchange directly to ask if
it has any such incentive program for member firms.

19